Exhibit 10.1

 

 

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

DESERT NEWCO, LLC

A DELAWARE LIMITED LIABILITY COMPANY

Dated as of March 31, 2015

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    DEFINED TERMS  

SECTION 1.1.

 

Definitions

     2  

SECTION 1.2.

 

Additional Definitions

     9   ARTICLE II    ORGANIZATIONAL MATTERS  

SECTION 2.1.

 

Formation; Name

     10  

SECTION 2.2.

 

Purpose of the Company

     11  

SECTION 2.3.

 

Offices; Registered Agent

     11  

SECTION 2.4.

 

Term

     11  

SECTION 2.5.

 

Liability to Third Parties

     11  

SECTION 2.6.

 

Corporate Opportunities; Confidentiality

     12  

SECTION 2.7.

 

Fiduciary Duties

     14  

SECTION 2.8.

 

No State Law Partnership

     15   ARTICLE III    CAPITAL; UNITS  

SECTION 3.1.

 

Capital

     16   

SECTION 3.2.

 

Return of Capital

     16  

SECTION 3.3.

 

Units

     16  

SECTION 3.4.

 

Issuance of Additional Units

     18  

SECTION 3.5.

 

Pubco Ownership

     18  

SECTION 3.6.

 

Restrictions on Pubco Stock

     19  

SECTION 3.7.

 

Member Representations and Warranties

     20   ARTICLE IV    ALLOCATION OF NET INCOME AND NET LOSSES  

SECTION 4.1.

 

General

     21  

SECTION 4.2.

 

Special Allocations

     22  

SECTION 4.3.

 

Tax Allocations

     23  

SECTION 4.4.

 

Books of Account

     24  

SECTION 4.5.

 

Fiscal Year

     24  

SECTION 4.6.

 

Tax Returns and Information

     24  

 

i



--------------------------------------------------------------------------------

ARTICLE V   DISTRIBUTIONS  

SECTION 5.1.

 

Nonliquidating Distributions

     25  

SECTION 5.2.

 

Liquidating Distributions

     26  

SECTION 5.3.

 

Restoration of Deficit Capital Accounts

     27  

SECTION 5.4.

 

Amounts Withheld

     27   ARTICLE VI    MANAGEMENT AND OPERATION OF THE COMPANY  

SECTION 6.1.

 

Management by the Managing Member

     27  

SECTION 6.2.

 

Withdrawal of the Managing Member

     27  

SECTION 6.3.

 

Decisions by the Members

     28  

SECTION 6.4.

 

Officers

     29   ARTICLE VII    LIMITATIONS ON LIABILITY; INDEMNIFICATION  

SECTION 7.1.

 

General

     29  

SECTION 7.2.

 

No Member Liability

     31  

SECTION 7.3.

 

Settlements

     31  

SECTION 7.4.

 

Priority of Indemnification Obligations

     32  

SECTION 7.5.

 

Amendments

     32   ARTICLE VIII    TRANSFER OF A MEMBER’S INTEREST  

SECTION 8.1.

 

General

     32  

SECTION 8.2.

 

Additional Transfer Limitation

     33  

SECTION 8.3.

 

Restricted Period Transfer Limitations

     34  

SECTION 8.4.

 

Joinder Agreement

     36  

SECTION 8.5.

 

Substitute Members

     36  

SECTION 8.6.

 

Sale of All Units

     37   ARTICLE IX    DISSOLUTION AND LIQUIDATION  

SECTION 9.1.

 

Dissolution

     37  

SECTION 9.2.

 

Filing of Certificate of Cancellation

     37  

SECTION 9.3.

 

Winding Up

     37  

SECTION 9.4.

 

Indebtedness of Members

     38  

SECTION 9.5.

 

Rights of Members

     38  

SECTION 9.6.

 

Documentation of Liquidation

     39  

 

ii



--------------------------------------------------------------------------------

SECTION 9.7.

Reasonable Time for Winding-Up

  39  

SECTION 9.8.

Liability of the Liquidator

  39  

SECTION 9.9.

Waiver of Partition

  39   ARTICLE X    MISCELLANEOUS  

SECTION 10.1.

Governing Law

  39  

SECTION 10.2.

Waiver of Jury Trial; Consent to Jurisdiction

  39  

SECTION 10.3.

Amendments and Waivers

  40  

SECTION 10.4.

Notices

  41  

SECTION 10.5.

Entire Agreement

  41  

SECTION 10.6.

No Agency

  41  

SECTION 10.7.

Severability

  41  

SECTION 10.8.

Counterparts

  42  

SECTION 10.9.

Headings; Exhibits

  42  

SECTION 10.10.

Further Assurances

  42  

SECTION 10.11.

Specific Performance

  42  

SECTION 10.12.

Successors and Assigns; Third Party Beneficiaries

  42  

SECTION 10.13.

Preparation of Agreement

  42  

SECTION 10.14.

Pronouns and Plurals

  42  

SECTION 10.15.

Publicly Traded Partnership

  42  

SECTION 10.16.

Non-Occurrence of IPO

  43  

 

iii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

DESERT NEWCO, LLC

THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Desert
Newco, LLC, a Delaware limited liability company (the “Company”), dated as of
March 31, 2015, is entered into by and among the Company, GoDaddy Inc.
(“Pubco”), The Go Daddy Group, Inc., an Arizona corporation (together with its
Permitted Transferees who hold Units at the time in question, “Holdings”), GD
Subsidiary Inc., a Delaware corporation (“Pubco Sub”), KKR 2006 Fund (GDG) L.P.,
a Delaware limited partnership (“KKR 2006”), KKR Partners III, L.P., a Delaware
limited partnership (“KKR Partners III”), OPERF Co-Investment LLC, a Delaware
limited liability corporation (“OPERF” and, together with KKR 2006, KKR Partners
III and their respective Permitted Transferees who hold Units at the time in
question, “KKR”), SLP GD Investors, L.L.C., a Delaware limited liability company
(“SLP GD” and, together with its Permitted Transferees who hold Units at the
time in question, “Silver Lake” and, together with KKR, the “Sponsors”), TCV
VII, L.P., a Cayman Islands exempted limited partnership (“TCV VII”) and TCV
Member Fund, L.P., a Cayman Islands exempted limited partnership (“TCVMF” and,
together with TCV VII and their respective Permitted Transferees who hold Units
at the time in question, “TCV”), QCP Fund C L.P., a Delaware limited
partnership, and certain of its related persons identified on the Schedule of
Members (together with their respective Permitted Transferees who hold Units at
the time in question, “Qatalyst”), WS Investment Company, L.L.C. (2011A), a
Delaware limited liability company (together with its Permitted Transferees who
hold Units at the time in question, “WSGR,” and together with the Sponsors, TCV
and Qatalyst, the “Equity Investors”), Desert Newco Managers, LLC (the “Employee
Holdco”) and each of the other Members indicated on the Schedule of Members or
otherwise admitted to the Company as a Member pursuant to the terms hereof, and
amends and restates in its entirety that certain Amended and Restated Limited
Liability Company Agreement of the Company dated as of March 11, 2015 by and
among the Company and the other Persons signatory thereto (the “Second A&R LLC
Agreement”).

W I T N E S S E T H :

WHEREAS, pursuant to the filing of the Certificate of Formation with the office
of the Delaware Secretary of State, the Company was formed on June 30, 2011 as a
limited liability company in accordance with the Delaware Limited Liability
Company Act, codified in Chapter 18 of Title 6 of the Delaware Code, as the same
may be amended from time to time (the “Act”);

WHEREAS, Holdings and the Company entered into the original Limited Liability
Company Agreement of the Company on June 30, 2011 (the “Original LLC
Agreement”), pursuant to which Holdings became the sole member of the Company,
which was amended and restated in its entirety by the Amended and Restated
Limited Liability Company Agreement of the Company dated as of December 16, 2011
(the “First A&R LLC Agreement”) and the Second A&R LLC Agreement;

 

1



--------------------------------------------------------------------------------

WHEREAS, pursuant to the terms of that certain Contribution and Assumption
Agreement, dated as of December 15, 2011 (the “Contribution Agreement”), by and
between Holdings, Desert Opco, LLC (“Opco”) and the Company, (i) Holdings
contributed to Opco all of the Contributed Assets (as defined therein) and Opco
assumed from Holdings all of the Assumed Liabilities (as defined therein) and
(ii) Holdings contributed to the Company all of the limited liability company
interests of Opco and, in exchange therefor, the Company issued certain Units to
Holdings (the “Contribution”);

WHEREAS, concurrently with the execution and delivery of the First A&R LLC
Agreement, Holdings sold, transferred and conveyed to the Equity Investors and
the Employee Holdco, and the Equity Investors and the Employee Holdco purchased
from Holdings, certain Units pursuant to the terms and conditions of that
certain Unit Purchase Agreement among Gorilla Acquisition LLC, the Company and
Holdings dated as of July 1, 2011 (the “Purchase Agreement”);

WHEREAS, for U.S. federal income tax purposes, the Contribution pursuant to the
Contribution Agreement was and is intended to be disregarded and the purchase of
Units by the Equity Investors and the Employee Holdco pursuant to the Purchase
Agreement was and is intended to be treated as a transfer of assets as described
in Situation 1 of Revenue Ruling 99-5, 1999-1 C.B. 434, and as further described
in Section 2.2(a) of the Purchase Agreement;

WHEREAS, pursuant to the terms of that certain Reorganization Agreement, dated
as of the date hereof, by and among the Company, Pubco and the other Persons
signatory thereto (as may be amended, restated, supplemented and/or otherwise
modified from time to time the “Reorganization Agreement”), the parties thereto
have agreed to consummate the reorganization of the Company contemplated by
Section 2.9 of the Second A&R LLC Agreement and to take other actions
contemplated in the Reorganization Agreement (collectively, the
“Reorganization”); and

WHEREAS, in connection with the transactions contemplated by the Reorganization
Agreement, the Members wish to amend and restate the Second A&R LLC Agreement in
its entirety, as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members and the Company hereby
amend and restate the Second A&R LLC Agreement in its entirety as set forth
herein and further agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1. Definitions. The capitalized terms that are used in this Agreement
shall, unless the context otherwise requires, have the meanings specified in
this ARTICLE I.

“Adjusted Capital Account Balance” means, with respect to each Member, the
balance in such Member’s Capital Account adjusted (i) by taking into account the
adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6); and (ii) by adding to such
balance such Member’s share of Company Minimum Gain and Member Nonrecourse Debt
Minimum Gain, determined pursuant to Treasury Regulations

 

2



--------------------------------------------------------------------------------

Sections 1.704-2(g) and 1.704-2(i)(5) and any amounts such Member is obligated
(or deemed to be obligated) to restore pursuant to any provision of this
Agreement or by applicable Law. The foregoing definition of Adjusted Capital
Account Balance is intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

“Affiliate” means, when used with reference to any Person, any Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person and, in
respect of any Equity Investor or the Employee Holdco, any investment fund,
vehicle or holding company of which such Equity Investor or Employee Holdco or
any Affiliate of such Equity Investor or the Employee Holdco serves as the
general partner, managing member or discretionary manager or advisor; provided
that, other than with respect to the definition of “Covered Person”, limited
partners, non-managing members or other similar direct or indirect investors in
a Member (in their capacities as such) shall not be deemed to be Affiliates of
such Member; provided, further, that none of the Company nor any of its
Subsidiaries shall be deemed to be an Affiliate of any of the Members other than
Pubco and any Subsidiary of Pubco.

“Agreement” means this Third Amended and Restated Limited Liability Company
Agreement, including all schedules and exhibits hereto, as such agreement may be
amended, restated, supplemented and/or otherwise modified from time to time.

“Assumed Tax Rate” means the sum of (i) the maximum marginal federal income tax
rate applicable to an individual (including, solely in the case of The Go Daddy
Group Inc. or any assignee thereof, any taxes imposed under Section 1411 of the
Code to the extent applicable to the income allocable to an owner of The Go
Daddy Group Inc. as of February 9, 2015, whether such owner continues to hold
through The Go Daddy Group Inc. or holds directly or through an assignee
thereof) and (ii) 7%.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in Phoenix, Arizona or New York City, New York are authorized or
required by Law to close.

“Certificate of Formation” means the Certificate of Formation of the Company
filed in the Office of the Secretary of State of Delaware, as amended from time
to time in accordance with the terms hereof and the Act.

“Class A Common Stock” means Class A common stock, $0.001 par value per share,
of Pubco.

“Class B Common Stock means Class B common stock, $0.001 par value per share, of
Pubco.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations promulgated
thereunder. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of the
Code, as the same may be adopted.

 

3



--------------------------------------------------------------------------------

“Common Stock” means all classes of Pubco’s common stock, including the Class A
Common Stock and Class B Common Stock.

“Company Minimum Gain” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(2) for the phrase “partnership minimum gain.” The amount of
Company Minimum Gain, as well as any net increase or decrease in Company Minimum
Gain, for a Fiscal Year shall be determined in accordance with the rules of
Treasury Regulations Section 1.704-2(d).

“Covered Person” means (a) the Managing Member, each Member or the Tax Matters
Partner, in each case in his, her or its capacity as such, and each such
Person’s successors, heirs, estates or legal representative, (b) any Affiliate,
in his, her or its capacity as such, of the Managing Member, each Member or the
Tax Matters Partner in his, her or its capacity as such and (c) any Affiliate,
officer, director, shareholder, partner, member, employee representative or
agent of any of the foregoing, in each case in clauses (a) or (b) whether or not
such Person continues to have the applicable status referred to in such clauses.

“Employee Holdco LLC Agreement” means the limited liability company agreement of
Employee Holdco, as it may be amended or restated from time to time, including
all exhibits thereto.

“Equity Securities” means, with respect to any Person, any (i) membership
interests or shares of capital stock, (ii) equity, ownership, voting, profit or
participation interests or (iii) similar rights or securities in such Person or
any of its Subsidiaries, or any rights to securities convertible into or
exchangeable for, options or other rights to acquire from such Person or any of
its Subsidiaries, or obligation on part of such Person or any of its
Subsidiaries to issue, any of the foregoing.

“Exchange” has the meaning given to such term in the Exchange Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Agreement” means that certain Exchange Agreement, dated as of the date
hereof, by and among Pubco, the Company and the holders of Units from time to
time party thereto, as such agreement may be amended, restated, supplemented
and/or otherwise modified from time to time.

“Exchange Registration Holders” has the meaning given to such term in the
Registration Rights Agreement.

“Form 8-A Effective Time” has the meaning given to such term in the
Reorganization Agreement.

“Governmental Authority” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local, or municipal government, or foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, official or other regulatory, administrative
or judicial authority thereof.

 

4



--------------------------------------------------------------------------------

“Gross Asset Value” with respect to any asset, the asset’s adjusted basis for
U.S. federal income tax purposes, except that (i) the initial Gross Asset Value
of any asset contributed by a Member to the Company shall be the gross fair
market value of such asset, as reasonably and in good faith determined by the
Managing Member; (ii) the Gross Asset Value of any property of the Company
distributed to any Member shall be adjusted to equal the gross fair market value
of such property on the date of distribution as determined by the Managing
Member; and (iii) the Gross Asset Values of assets of the Company shall be
increased (or decreased) to the extent the Managing Member determines reasonably
and in good faith that such adjustment is necessary or appropriate to comply
with the requirements of Treasury Regulations Section 1.704-1(b)(2)(iv). The
Managing Member shall, in good faith use such method as it deems reasonable and
appropriate to allocate the aggregate of the Gross Asset Value of assets
contributed in a single or integrated transaction among each separate property
on a basis proportional to their fair market values.

“Initial Managers Members Schedule” means the Initial Manager Members Schedule,
dated as of even date herewith, as the same may be amended from time to time.

“Initial Members” means the Equity Investors, Holdings and the Employee Holdco;
provided that, at any time, the Employee Holdco shall only have the rights and
obligations of an Initial Member hereunder in respect of a number of Units held
by the Employee Holdco that corresponds to the number of units of limited
liability company interests of the Employee Holdco (if any) held by those
Persons set forth on the Initial Managers Members Schedule at such time (the
“Initial Managers Members”) and shall otherwise have the rights and obligations
of a Member, but not an Initial Member, hereunder.

“Interest” means a limited liability company interest in the Company and
includes any and all benefits to which the holder of such a limited liability
company interest may be entitled as provided in this Agreement, together with
all obligations of such Person to comply with the terms and provisions of this
Agreement. The Interest of each Member at any particular time shall be expressed
as a percentage equal to the number of Units owned by such Member at such time
divided by the total number of Units owned by all Members at such time.

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

“IPO” means the initial underwritten public offering of Pubco pursuant to the
registration statement on Form S-1 (SEC File No. 333-196615) originally filed on
June 9, 2014.

“Joinder Agreement” means a Joinder Agreement substantially in the form attached
hereto as EXHIBIT A with such modifications as may be authorized by the Managing
Member.

“Law” means any constitution, treaty, code, law (including common law), statute,
ordinance, rule, regulation or formal determination, in each case, of any
Governmental Authority, as amended from time to time.

“Liquidating Event(s)” means those events described in Section 9.1 hereof which,
upon their occurrence, will cause the Company to dissolve and its affairs to be
wound up.

 

5



--------------------------------------------------------------------------------

“Losses” means any loss, liability, claim, charge, action, suit, proceeding,
assessed interest, penalty, damage, tax, expense and causes of action of any
nature whatsoever.

“Managing Member” means (i) Pubco so long as Pubco has not withdrawn as the
Managing Member pursuant to Section 6.2 and (ii) any successor thereof appointed
as Managing Member in accordance with Section 6.2. Unless the context otherwise
requires, references herein to the Managing Member shall refer to the Managing
Member acting in its capacity as such.

“Members” and “Member” means the Persons listed as members on the Schedule of
Members (as may be amended from time to time) and any other Person that both
acquires an Interest and is admitted to the Company as a Member in accordance
with the terms of this Agreement.

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” that is
set forth in Treasury Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” has the meaning of “partner nonrecourse
debt minimum gain” that is set forth in Treasury Regulations
Section 1.704-2(i)(2).

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” that is set forth in Treasury Regulations Section 1.704-2(i)(1).

“Net Income” means the net income that the Company generates with respect to a
Fiscal Year, as determined for U.S. federal income tax purposes; provided,
however, that such income (i) shall be increased by the amount of all income
during such period that is exempt from U.S. federal income tax, (ii) shall be
decreased by the amount of all expenditures that the Company makes during such
period that are not deductible for U.S. federal income tax purposes and that do
not constitute capital expenditures, and (iii) shall not include any items that
are specially allocated pursuant to Section 4.2. If the Gross Asset Value of an
asset that is contributed to the Company (or, if the Gross Asset Value is
adjusted pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f), such
adjusted Gross Asset Value) differs from its adjusted basis for U.S. federal,
state, or local income tax purposes, the amount of depreciation, amortization,
and other cost recovery deductions shall be determined in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(g), and the amount of gain or
loss from a disposition of such asset shall be computed by reference to such
Gross Asset Value or such adjusted Gross Asset Value. If the Gross Asset Value
of an asset is adjusted pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), the adjustment amount shall be treated as gain or
loss from the disposition of the asset.

“Net Loss” means the net loss the Company generates with respect to a Fiscal
Year, as determined for federal income tax purposes; provided, however, that
such loss (i) shall be decreased by the amount of all income during such period
that is exempt from federal income tax, (ii) shall be increased by the amount of
all expenditures that the Company makes during such period that are not
deductible for federal income tax purposes and that do not constitute capital
expenditures, and (iii) shall not include any items that are specially allocated
pursuant to Section 4.2. If the Gross Asset Value of an asset that is
contributed to the Company (or, if the Gross Asset Value is adjusted pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(f), such adjusted Gross Asset
Value) differs from its adjusted basis for federal, state, or local

 

6



--------------------------------------------------------------------------------

income tax purposes, the amount of depreciation, amortization, and other cost
recovery deductions shall be determined in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(g), and the amount of gain or loss from a disposition
of such asset shall be computed by reference to such Gross Asset Value or such
adjusted Gross Asset Value. If the Gross Asset Value of an asset is adjusted
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f), the adjustment
amount shall be treated as gain or loss from the disposition of the asset.

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(1).

“Overnight Underwritten Takedown Offering” has the meaning set forth in the
Registration Rights Agreement.

“Ownership Minimum” means, with respect to a Sponsor, that such Sponsor and its
Affiliates own at least 5% of the Class A Common Stock outstanding immediately
following the consummation of the IPO, assuming that all outstanding Paired
Interests that are exchangeable for Class A Common Stock pursuant to the
Exchange Agreement are so exchanged (and, for the avoidance of doubt, without
giving effect to any contractual or other limitation on the conversion or
exchange of such Units that may be in effect from time to time).

“Paired Interest” has the meaning given to such term in the Exchange Agreement.

“Permitted Transferee” means, with respect to the Managing Member or any
Subsidiary of the Managing Member: the Managing Member (including any successor
Managing Member appointed pursuant to Section 6.2) and any Person that could be
appointed as a Managing Member as described in clauses (a) through (d) of
Section 6.2. “Permitted Transferee” means, generally with respect to any other
Member, any Affiliate of such Member; provided that (i) in no event shall a
direct or indirect competitor of the Company (or an Affiliate thereof), as
reasonably determined by the Managing Member, be a Permitted Transferee, except
that a fund-level Affiliate of any Equity Investor holding any ownership
interest in a portfolio company of such fund which may be deemed to be a
competitor of the Company (unless such Affiliate was formed for the primary
purpose of holding, or is otherwise primarily intended to hold, ownership
interests solely in portfolio companies that would be deemed to be competitors
of the Company), shall not, by virtue of such ownership interest, be deemed to
be a direct or indirect competitor of the Company itself, (ii) with respect to
Holdings, only the following shall be Permitted Transferees: (A) Robert Parsons,
(B) a spouse, lineal descendant, sibling, parent or heir of Robert Parsons,
(C) an entity that is solely controlled by Robert Parsons or any of the persons
described in clause (B) (or a combination thereof); provided that Robert Parsons
or any of the persons described in clause (B) are, collectively, the sole
beneficial owners of such entity, (D) a person to whom Units are transferred
(1) by will or the Laws of descent and distribution by a person described in
clause (A) or (B) above or (2) by gift without consideration of any kind,
provided that, in the case of clause (2), such transferee is the spouse, lineal
descendant, sibling, parent or heir of such person or (E) a trust that is for
the exclusive benefit of a person described in any of the foregoing clauses (A),
(B) or (D) above, (iii) with respect to an Initial Managers Member, only the
following shall be Permitted Transferees: (A) a spouse, lineal descendant,
sibling, parent or heir of such Initial Managers Member, (B) an entity that is
solely controlled by such Initial Managers Member or any of the persons
described in clause (A) (or a combination

 

7



--------------------------------------------------------------------------------

thereof), provided that such Initial Managers Member or any of the persons
described in clause (A) are, collectively, the sole beneficial owners of such
entity, (C) a person to whom Units are transferred (1) by will or the Laws of
descent and distribution by a person described in clause (A) above or (2) by
gift without consideration of any kind, provided that, in the case of clause
(2), such transferee is the spouse, lineal descendant, sibling, parent or heir
of such person or (D) a trust that is for the exclusive benefit of a person
described in any of the foregoing clauses (A) or (C) above.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an incorporated or unincorporated association, a joint
venture, a joint stock company or any other entity or body.

“Registration Rights Agreement” means that certain Amended and Restated
Registration Rights Agreement, dated as of the date hereof, by and among Pubco
and each other party thereto, as such agreement may be amended, restated,
supplemented and/or otherwise modified from time to time.

“Reorganization Documents” means this Agreement, the Reorganization Agreement,
the Tax Receivable Agreements, the Exchange Agreement, the Registration Rights
Agreement and the Stockholder Agreement.

“Schedule of Members” means the Schedule of Members, dated as of even date
herewith, as the same may be amended from time to time to reflect any changes in
the Members and their respective Interests.

“Schedule of Exchange Registration Holders” means the Schedule of Exchange
Registration Holders, dated as of even date herewith, as the same may be amended
from time to time to reflect any changes in the Exchange Registration Holders in
accordance with the Registration Rights Agreement.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, limited
liability company, association or other business entity, a majority of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, limited
liability company, association or other business entity gains or losses or shall
be or control the managing director, manager or general partner of such
partnership, limited liability company, association or other business entity.

 

8



--------------------------------------------------------------------------------

“Stockholder Agreement” means that certain Stockholder Agreement, dated as of
the date hereof, by and among Pubco and each other party thereto, as such
agreement may be amended, restated, supplemented and/or otherwise modified from
time to time.

“Tax Receivable Agreements” means those certain Tax Receivable Agreements, dated
as of or about the date hereof, by and among Pubco and each other party thereto,
each as may be amended, restated, supplemented and/or otherwise modified from
time to time.

“Transfer” means any act by a Member to sell, exchange, assign, transfer, convey
or otherwise dispose of, encumber, pledge, convey or hypothecate, whether
directly, indirectly, voluntarily, involuntarily, by operation of Law, pursuant
to judicial process or otherwise, all or any part of its Interest other than
(i) Transfers of any Equity Securities of Pubco (excluding any such Transfer of
Common Stock for the purpose of Section 8.3, which shall be deemed a “Transfer”
pursuant to this definition) or (ii) pursuant to participation in a Pubco Offer
(as defined in the Exchange Agreement) pursuant to the terms and conditions of
the Exchange Agreement; provided that the transfer of limited partnership
interests, limited liability company interests or similar interests in any of
the Equity Investors, any other private equity fund or any direct or indirect
parent entity with respect to any such Equity Investor or private equity fund,
in each case, shall not constitute a Transfer for purposes of this Agreement.

“Treasury Regulations” means the Income Tax Regulations promulgated under the
Code, as such regulations may be amended from time-to-time, and any successor
provisions.

SECTION 1.2. Additional Definitions. For all purposes of and under this
Agreement, the following capitalized terms shall have the respective meanings
ascribed to them on the page of this Agreement set forth opposite each such
capitalized term below:

 

Act

  4   

Adjusted Capital Account Balance

  5   

Affiliate

  6   

Agreement

  6   

Applicable Percentage

  37   

Applicable Transfer

  38   

Assumed Tax Rate

  6   

Business Day

  6   

Capital Account

  19   

Certificate of Formation

  6   

Class A Common Stock

  6   

Class B Common Stock

  6   

Code

  6   

Common Stock

  7   

Company

  4   

Company Minimum Gain

  7   

Confidential Information

  16   

Contribution

  5   

Contribution Agreement

  5   

Covered Person

  7   

DGCL

  17   

Economic Pubco Security

  21   

Employee Holdco

  4   

Equity Investors

  4   

Equity Securities

  7   

Exchange

  7   

Exchange Act

  7   

Exchange Agreement

  7   

Exchanging Member

  37   

First A&R LLC Agreement

  4   

Fiscal Year

  27   

Form 8-A Effective Time

  7   

Governmental Authority

  7   

Gross Asset Value

  8   

Holdback Period

  39   

Holdings

  4   

Initial Managers Members

  8   

 

 

 

9



--------------------------------------------------------------------------------

Initial Managers Members Schedule

  8   

Initial Members

  8   

Interest

  8   

Investment Company Act

  8   

IPO

  8   

IPO Lockup

  38   

Joinder Agreement

  8   

KKR

  4   

KKR 2006

  4   

KKR Partners III

  4   

Law

  8   

Liquidating Event

  40   

Liquidating Event(s)

  8   

Liquidator

  41   

Losses

  9   

Managing Member

  9   

Member

  9   

Member Nonrecourse Debt

  9   

Member Nonrecourse Debt Minimum Gain

  9   

Member Nonrecourse Deductions

  9   

Members

  9   

Net Income

  9   

Net Loss

  9   

Nonrecourse Deductions

  10   

Opco

  5   

OPERF

  4   

Original LLC Agreement

  4   

Overnight Underwritten Takedown Offering

  10   

Ownership Minimum

  10   

Paired Interest

  10   

Permitted Transferee

  10   

Person

  11   

Piggyback Rights

  38   

Pubco

  4   

Pubco Sub

  4   

Purchase Agreement

  5   

Qatalyst

  4   

Registration Rights Agreement

  11   

Reorganization

  5   

Reorganization Agreement

  5   

Reorganization Documents

  11   

Representatives

  16   

Restricted Period

  38   

Schedule of Exchange Registration Holders

  11   

Schedule of Members

  11   

SEC

  11   

Second A&R LLC Agreement

  4   

Section 8.2 Transfer

  37   

Section 8.2(b) Exchange

  37   

Securities Act

  11   

Silver Lake

  4   

SLP GD

  4   

Specified Threshold

  36   

Sponsors

  4   

Stockholder Agreement

  12   

Subsidiary

  11   

Tax Distributions

  28   

Tax Matters Partner

  27   

Tax Receivable Agreements

  12   

TCV

  4   

TCV VII

  4   

TCVMF

  4   

Technical Termination

  37   

Transfer

  12   

Treasury Regulations

  12   

Units

  20   

WSGR

  4   

 

 

ARTICLE II

ORGANIZATIONAL MATTERS

SECTION 2.1. Formation; Name. The Company was formed on June 30, 2011, upon the
execution and filing with the Secretary of State of the State of Delaware of the
Certificate of Formation pursuant to the Act. This Agreement shall be effective
as of the date hereof. The name of the Company shall be “Desert Newco, LLC,” or
such other name as the Managing Member may from time to time hereafter designate
in accordance herewith and with the Act. The Company shall prompt notify each of
the Members of any change to the name of the Company. The Managing Member shall
cause to be executed and filed such further certificates, notices, statements or
other instruments required by Law for the operation of a limited liability

 

10



--------------------------------------------------------------------------------

company in all jurisdictions where the Company is required to, or in which the
Managing Member desires that the Company, qualify or be authorized to do
business as a foreign limited liability company, or as otherwise necessary to
carry out the purpose of this Agreement and the business of the Company. The
rights, powers, duties, obligations and liabilities of the Members (in their
respective capacities as such) shall be determined pursuant to the Act and this
Agreement. To the extent that the rights, powers, duties, obligations and
liabilities of any Member (in its capacity as such) are different by reason of
any provision of this Agreement than they would be in the absence of such
provision, this Agreement shall, to the extent permitted by the Act, control.

SECTION 2.2. Purpose of the Company. The purpose of the Company shall be to
engage in any lawful business, act or activity permitted by the Act. The Company
shall possess and may exercise all of the powers and privileges granted by the
Act, by any other Law or by this Agreement (if not prohibited by the Act),
together with any powers incidental thereto, so far as such powers and
privileges are necessary or convenient to the conduct, promotion or attainment
of the business purposes or activities of the Company.

SECTION 2.3. Offices; Registered Agent. The principal office of the Company, and
such additional offices as the Company may determine to establish, shall be
located at such place or places inside or outside the State of Delaware as the
Managing Member may designate from time to time. The Company shall promptly
notify each of the Members of any change to the principal office of the Company.
The registered office of the Company in Delaware shall be the office of the
initial registered agent named in the Certificate of Formation or such other
office (which need not be a place of business of the Company) as the Managing
Member may designate from time to time in the manner provided by Law, and its
registered agent shall be the initial registered agent named in the Certificate
of Formation or such other Person or Persons as the Managing Member may
designate from time to time in the manner provided by Law.

SECTION 2.4. Term. The term of the Company commenced on the date its Certificate
of Formation was filed with the office of the Secretary of State of the State of
Delaware. The Company shall have perpetual existence unless dissolved in
accordance with the terms of this Agreement or the Act.

SECTION 2.5. Liability to Third Parties. The debts, obligations and liabilities
of the Company, whether arising in contract, tort or otherwise, shall be solely
the debts, obligations and liabilities of the Company, and no Covered Person
shall be obligated personally for any such debt, obligation or liability of the
Company solely by reason of being a Covered Person; provided, that the foregoing
shall not alter a Member’s obligation under the Act to return funds wrongfully
distributed to it. No Member, in his, her or its capacity as a Member, shall be
required to lend any funds or provide any services to the Company or any of its
Subsidiaries or Affiliates, except as otherwise expressly required by the Act or
by this Agreement or as otherwise agreed to in writing between the Company and
such Member. Notwithstanding any provision of this Agreement to the contrary but
subject to the terms of this Agreement, any Member, at its sole and absolute
discretion, may make loans to the Company or guarantee all or any portion of any
debt, obligation or liability of the Company; provided, however, that unless set
forth herein to the contrary, no loan or guaranty made nor any service performed
by any Member to or for the benefit of the Company shall be deemed a capital
contribution to the Company.

 

11



--------------------------------------------------------------------------------

SECTION 2.6. Corporate Opportunities; Confidentiality. Subject to the provisions
of Section 2.7:

(a) The Members may, during the term of the Company, engage in and possess an
interest for their respective accounts in other business ventures of every
nature and description, independently or with others, and neither the Company,
any Subsidiary of the Company nor any Member shall have any right in or to said
independent ventures or any income or profits derived from said independent
ventures and, unless such Person expressly agrees otherwise in this Agreement or
another written agreement, no Member or its Affiliates or any director, officer,
manager or employee of such Member or its Affiliates who may serve as an
officer, manager, director and/or employee of the Company or its Subsidiaries
shall be liable to Company or any of its Subsidiaries by virtue of being a
Member or an Affiliate of a Member by reason of activity undertaken by such
Person or by any other Person in which Person may have an investment or other
financial interest which is in competition with the Company or its Subsidiaries.
No Member (in his or her capacity as such) shall be required to devote business
time and attention to the affairs of the Company, unless such Person expressly
agrees otherwise in this Agreement or another written agreement. Nothing in this
Section 2.6(a) is meant to limit the fiduciary duties of the Managing Member or
officers of the Company described in Section 2.7, or the confidentiality
undertakings of the Members described in Section 2.6(d), and in no event shall
any Member or any of its Representatives use any Confidential Information for
any purpose other than for the benefit of the Company or a purpose reasonably
related to monitoring or protecting such Member’s investment in the Company.

(b) The Members (solely in their capacity as Members) and their respective
Affiliates (including one or more associated investments funds or portfolio
companies) shall have the right: (A) to directly or indirectly engage in any
business (including, without limitation, any business activities or lines of
business that are the same as or similar to those pursued by, or competitive
with, the Company and its Subsidiaries); (B) to directly or indirectly do
business with any client or customer of the Company or any of its Subsidiaries;
and (C) not to present potential transactions, matters or business opportunities
to the Company or its Subsidiaries, and to pursue, directly or indirectly, any
such opportunity for themselves (and their agents, partners or Affiliates), and
to direct any such opportunity to another Person. Nothing in this Section 2.6(b)
is meant to limit (i) the fiduciary duties of the Managing Member or officers of
the Company described in Section 2.7, (ii) the confidentiality undertakings of
the Members described in Section 2.6(d), and in no event shall any Member or any
of its Representatives use any Confidential Information for any purpose other
than for the benefit of the Company or a purpose reasonably related to
monitoring or protecting such Member’s investment in the Company or (iii) the
provisions of any other agreement or undertaking by any Member or any of its
Affiliates or Representatives.

(c) None of the Members (solely in their capacity as Members) and their
respective Affiliates shall have any duty (contractual or otherwise) to
communicate or present any corporate opportunities to the Company or any of its
Subsidiaries or any of their respective Affiliates or equityholders or to
refrain from any actions specified in Section 2.6(b) hereof, and the Company, on
its own behalf and on behalf of its Affiliates and equityholders, hereby
irrevocably waives any right to require any of such Members (solely in their
capacity as Members) or any of their respective Affiliates to act in a manner
inconsistent with the provisions of this paragraph. None of the Members (solely
in their capacity as Members) nor any of their

 

12



--------------------------------------------------------------------------------

respective Affiliates shall be liable to the Company or any of its Affiliates or
equityholders for breach of any duty (contractual or otherwise) by reason of any
activities or omissions of the types referred to in Section 2.6(a), (b) or (c),
or of any such Person’s participation therein. Nothing in this Section 2.6(c) is
meant to limit the fiduciary duties of the Managing Member or officers of the
Company described in Section 2.7, or the provisions of any other agreement or
undertaking by any Member or any of its Affiliates or Representatives.

(d) Any (i) information regarding any other Member or any of the Affiliates of
such Member, (ii) information provided to any Member pursuant to inspection
rights contained herein or granted by the Managing Member, (iii) information
regarding the terms and conditions of the transactions contemplated by the
Purchase Agreement, this Agreement and the other Reorganization Documents and
(iv) information regarding the Company or its Subsidiaries, including its
business, affairs, financial information, operating practices and methods,
customers, suppliers, expansion plans, strategic plans, marketing plans,
contracts and other business documents obtained by a Member from or on behalf of
the Company, any of its Subsidiaries or a Member (in its capacity as a Member)
(collectively, “Confidential Information”) will be kept confidential, and will
not be disclosed by such Member other than to its direct or indirect partners,
former partners, members, shareholders, managers, directors, officers,
employees, representatives, Affiliates, advisors and agents (collectively,
“Representatives”) who need to know such Confidential Information for the
purposes of their relationship with, or investment in, such Member or the
Company, and who are informed of the confidential and proprietary nature of such
Confidential Information. In no event shall any Member or its Representatives
use any Confidential Information for any purpose other than for the benefit of
the Company or a purpose reasonably related to monitoring or protecting such
Member’s investment in the Company. A Member shall be responsible for any breach
of the terms of this Section 2.6 by it or its Representatives, and shall take
reasonably appropriate steps to safeguard Confidential Information from
disclosure, misuse, espionage, loss and theft. In addition, each Member
acknowledges that (x) the Company has invested, and continues to invest,
substantial time, expense and specialized knowledge in developing its
Confidential Information; (y) the Confidential Information provides the Company
with a competitive advantage over others in the marketplace; and (z) the Company
would be irreparably harmed if the Confidential Information were disclosed to
competitors or made available to the public. Notwithstanding the foregoing,
“Confidential Information” shall not include information that: (I) is or becomes
generally available to the public other than as a result of a disclosure by the
Member or its Representatives in violation of this provision; (II) was available
to the Member on a nonconfidential basis prior to its disclosure by the Company
or its Representatives; (III) becomes available to the Member on a
non-confidential basis from a Person other than the Company, its Subsidiaries or
their respective Representatives who is not known by the Member to be otherwise
bound by a confidentiality agreement with the Company, its Subsidiaries or any
of their respective Representatives in respect of such information, or is
otherwise not known by the Member to be under an obligation to the Company, its
Subsidiaries or any of their respective Representatives not to transmit such
information to the Member or its Representatives; or (IV) was independently
developed by the Member without reference to or use of such information.
Notwithstanding the foregoing, in the event that a Member is requested to
disclose any Confidential Information (A) to any Governmental Authority having
jurisdiction over such Member, (B) in response to any court order, subpoena,
civil investigative demand, information request or similar process or (C) in
connection with any disclosure obligation under any applicable Law (including to
the appropriate Governmental Authorities in respect of the tax treatment or tax
structure of the transactions

 

13



--------------------------------------------------------------------------------

contemplated hereby or by the Purchase Agreement or any of the Reorganization
Documents), the Member may disclose such Confidential Information; provided that
such Member provides written notice to the Company and the other Members
promptly after receipt of such request and prior to responding, unless such
notice is prohibited by applicable Law or such disclosure is to be made to a
regulatory or self-regulatory authority as part of such authority’s examination
or inspection of the business or operations of such Member and such examination
or inspection does not specifically reference or target the Company or any of
its Subsidiaries by name, so that the Company and/or the other Members may seek
a protective order or other appropriate remedy (and such Member agrees to
cooperate with the Company and/or the other Members in connection with seeking
such order or other remedy). In the event that such protective order or other
remedy is not obtained, such Member agrees to furnish only that portion of the
Confidential Information that it determines, after consultation with counsel, is
legally required, and to exercise reasonable best efforts to obtain assurance
that confidential treatment shall be accorded such Confidential Information. The
confidentiality obligations of each Member pursuant to Section 2.6(d) shall
survive for two years following the disposition of all Units of such Member.

(e) Notwithstanding Section 2.6(d) above, Pubco may disclose any Confidential
Information pursuant to any disclosure obligation under any applicable Law or
stock exchange rule with no obligation to provide written notice to the Company
or any other Member to whom such Confidential Information relates.

SECTION 2.7. Fiduciary Duties.

(a) Notwithstanding Section 2.6 above or any other provision to the contrary in
this Agreement, (i) the Managing Member shall, in its capacity as Managing
Member, and not in any other capacity, have the same fiduciary duties to the
Company and the Members as a member of the board of directors of a Delaware
corporation (assuming such corporation had in its certificate of incorporation a
provision eliminating the liabilities of directors and officers to the maximum
extent permitted by Section 102(b)(7) of the Delaware General Corporation Law
(the “DGCL”)); (ii) any member of the board of directors of Pubco that is an
officer of Pubco or the Company shall, in its capacity as director, and not in
any other capacity, have the same fiduciary duties to Pubco as a member of the
board of directors of a Delaware corporation (assuming such corporation had in
its certificate of incorporation a provision eliminating the liabilities of
directors and officers to the maximum extent permitted by Section 102(b)(7) of
the DGCL); and (iii) each officer of the Company and each officer of Pubco
shall, in their capacity as such, and not in any other capacity, have the same
fiduciary duties to the Company and the Members (in the case of any officer of
the Company) or Pubco (in the case of any officer of Pubco) as an officer of a
Delaware corporation (assuming such corporation had in its certificate of
incorporation a provision eliminating the liabilities of directors and officers
to the maximum extent permitted by Section 102(b)(7) of the DGCL). For the
avoidance of doubt, the fiduciary duties described in clause (i) above shall not
be limited by the fact that the Managing Member shall be permitted to take
certain actions in its sole or reasonable discretion pursuant to the terms of
this Agreement or any agreement entered into in connection herewith.

(b) The parties hereto acknowledge that the Managing Member will take action
through its board of directors, and that the members of the Managing Member’s
board of directors will owe fiduciary duties to the stockholders of the Managing
Member. The Managing

 

14



--------------------------------------------------------------------------------

Member will use commercially reasonable and appropriate efforts and means, as
determined in good faith by the Managing Member, to minimize any conflict of
interest between the Members, on the one hand, and the stockholders of the
Managing Member, on the other hand, and to effectuate any transaction that
involves or affects any of the Company, the Managing Member, the Members and/or
the stockholders of the Managing Member in a manner that does not
(i) disadvantage the Members of their interests relative to the stockholders of
the Managing Member or (ii) advantage the stockholders of the Managing Member
relative to the Members or (iii) treat the Members and the stockholders of the
Managing Member differently; provided that in the event of a conflict between
the interests of the stockholders of the Managing Member and the interests of
the Members other than the Managing Member, such other Members agree that the
Managing Member shall discharge its fiduciary duties to such other Members by
acting in the best interests of the Managing Member’s stockholders.

(c) Any duties and liabilities set forth in this Agreement shall replace those
existing at Law or in equity (including the duties of any Covered Person) and
each of the Company and each Member hereby, to the fullest extent permitted by
applicable Law, including Section 18-1101(c) of the Act:

(i) acknowledges and agrees that none of the Sponsors or any Covered Person
relating to such Sponsor, acting in his or her capacity as such, shall be
obligated (A) to reveal to the Company or any of its Subsidiaries confidential
information belonging to or relating to the business of such Person or any of
its Affiliates or (B) to recommend or to take any action in its capacity as such
Member that prefers the interest of the Company or its Subsidiaries over the
interest of such Person; and

(ii) waives the right to make any claim, bring any action or seek any recovery
based on any duties or liabilities existing at Law or in equity (including the
duties of any Covered Person) other than any such duties and liabilities set
forth in this Agreement.

(d) The provisions of this Section 2.7 shall survive any amendment, repeal or
termination of this Agreement.

SECTION 2.8. No State Law Partnership. The Members intend that the Company shall
not constitute or be treated as a partnership (including a limited partnership)
or joint venture, and that no Member or officer of the Company shall be a
partner or joint venturer of any other Member or officer, for any purposes other
than federal, and if applicable, state and local income tax purposes, and this
Agreement shall not be construed to the contrary. Notwithstanding the
immediately preceding sentence, the Members intend that the Company shall be
treated as a partnership for U.S. federal income tax and, if applicable, state
and local income tax purposes, and each Member and the Company shall file all
tax returns, and otherwise take all tax and financial reporting positions, in a
manner consistent with such treatment.

 

15



--------------------------------------------------------------------------------

ARTICLE III

CAPITAL; UNITS

SECTION 3.1. Capital.

(a) Capital Accounts. A separate capital account (“Capital Account”) shall be
maintained for each Member in accordance with Section 704(b) of the Code, and
the Treasury Regulations promulgated thereunder including, without limitation,
Treasury Regulations Section 1.704-1(b)(2)(iv). The Capital Account of the
Members as of the date hereof shall be in proportion to the percentage Interests
set forth opposite the Members’ names on the Schedule of Members.

(b) Changes to Capital Accounts. Subject to the provisions of Section 3.1(a),
the Capital Account for each Member shall consist of the Member’s initial
capital contribution (actual or deemed), increased by any additional capital
contributions made by the Member, by the Member’s share of all items of Net
Income allocated pursuant to Section 4.1 and any items in the nature of income
or gain which are specially allocated pursuant to Section 4.2 and by the amount
of any Company liabilities which the Member is deemed to assume or which are
secured by any Company property distributed to the Member, and decreased by the
Member’s share of all items of Net Loss allocated pursuant to Section 4.1 and
any items in the nature of loss or deduction which are specifically allocated
pursuant to Section 4.2, by any distributions to the Member and by the amount of
any liabilities of the Member which the Company is deemed to assume or which are
secured by property contributed by the Member to the Company. A transferee of a
Member’s Interest in the Company (or a portion thereof) shall succeed to the
Capital Account of such Member (or the pro rata or other appropriate portion
thereof, as applicable).

(c) No Interest on Capital Contributions. No interest shall be paid on the
initial capital contributions or on any subsequent capital contributions. No
amount distributed pursuant to ARTICLE V of this Agreement shall constitute a
payment under Code Section 707(a) or Section 707(c).

(d) Additional Capital Contributions. Subject to Section 3.4 and Section 3.6,
the Managing Member may determine whether to raise additional capital. No Member
shall be required to participate in any such capital call.

(e) Creditors. A creditor who makes a nonrecourse loan to the Company shall not
have or acquire, at any time as a result of making the loan, any direct or
indirect interest in the profits, capital or property of the Company other than
as a creditor.

SECTION 3.2. Return of Capital. No Member shall be entitled to have any capital
contribution returned to it or to receive any distribution from the Company upon
withdrawal or otherwise, except in accordance with the express provisions of
this Agreement. No unreturned capital contribution shall be deemed or considered
to be a liability of the Company or any Member. No Member shall be required to
contribute any cash or property to the Company to enable the Company to return
any Member’s capital contribution.

SECTION 3.3. Units.

(a) On March 11, 2015, simultaneously with the execution of the Second A&R LLC
Agreement, each single Unit (as defined below) issued and outstanding
immediately prior to March 11, 2015 automatically was converted into 0.5 Units
of the same class and series as in effect immediately prior to March 11, 2015
(the “Reverse Unit Split”); provided that the Reverse Unit Split was implemented
with respect to Units held by Employee Holdco on behalf

 

16



--------------------------------------------------------------------------------

of its members as if the Units were held directly by the members of Employee
Holdco in accordance with their ownership interest in Employee Holdco. No
fractional units were issued as a result of the Reverse Unit Split. In lieu of
such fractional units to which a holder (or, in the case of Employee Holdco,
each of its members if such members held the Units directly) would otherwise be
entitled, the Company made a cash payment to such holder (or member of Employee
Holdco, as applicable) equal to the product obtained by multiplying $19.50
(which was determined to be the fair market value of a Unit (after giving effect
to the Reverse Unit Split) as of March 11, 2015) by such fraction. The Schedule
of Members reflects the Reverse Unit Split. Any reference to a number of Units
in any agreement with the Company entered into prior to March 11, 2015, which
agreement does not by its terms provide for an appropriate adjustment to such
number of Units as a result of the Reverse Unit Split and is not subsequently
amended to adjust the number of Units to reflect the Reverse Unit Split shall be
deemed to refer to such specified number of Units, as adjusted for the Reverse
Unit Split. The Reverse Unit Split shall have no effect on the relative rights,
powers and obligations of any class and series of Units as set forth in this
Agreement.

(b) In connection with the Reorganization, pursuant to Sections 2.1(b)(v) and
2.1(c)(i) of the Reorganization Agreement, upon the effectiveness of this
Agreement (i) Pubco and Pubco Sub shall be admitted to the Company as Members,
(ii) the Company has reclassified each Unit existing prior to the execution of
this Agreement as one non-voting “Unit” (as defined below), and (iii) each of
the Persons listed on the Schedule of Members delivered to the Company
concurrently with the execution of this Agreement shall own the number of Units
set forth opposite such Member’s name on the Schedule of Members.

(c) Limited liability company interests (as such term is defined in
Section 18-101(8) of the Act) of the Company held by Members shall be
represented by “Units”. All references to numbers of Units in this Agreement
shall be appropriately adjusted to reflect any equity dividend, split,
combination or other recapitalization or similar transaction affecting the Units
occurring after the date hereof. The rights, preferences, powers,
qualifications, limitations and restrictions of the Units shall be as set forth
in this Agreement (as may be amended from time to time). Subject to ARTICLE VI
and Section 10.3(b), the Managing Member has the right, without the consent or
other approval of the other Members, to create additional classes of Units with
different terms and conditions, including terms that are senior to or pari passu
with other classes. Subject to ARTICLE VI and Section 10.3(b), the Managing
Member shall have the right, from time to time, to amend this Agreement, without
the consent or other approval of the other Members, to reflect the terms and
conditions applicable to any such additional classes of Units. The Units shall
be uncertificated unless certificates including appropriate restrictive legends
relating to the transfer restrictions contained herein and under the Securities
Act shall be expressly approved by the Managing Member. Each Member agrees that,
except as otherwise provided herein, all of the provisions of this Agreement
shall apply to all securities of the Company now held (including any securities
issued upon the exercise, conversion or exchange of any warrants, options or
other rights to acquire Equity Securities of the Company or debt securities that
are convertible into Equity Securities of the Company) or which may be issued or
Transferred hereafter to a Member in consequence of any additional issuance,
purchase, Transfer, exchange or reclassification of any of such securities,
corporate reorganization, or any other form of recapitalization, consolidation,
acquisition, stock split or stock dividend, or which are acquired by a Member in
any other manner. Nothing in this Agreement shall be interpreted to provide
contractual appraisal rights pursuant to Section 18-210 of the Act.

 

17



--------------------------------------------------------------------------------

SECTION 3.4. Issuance of Additional Units. Subject to Section 3.6 and ARTICLE
VIII, upon approval of the Managing Member, additional Members may be admitted
to the Company as Members, and Units may be issued to such Persons. Any
admission of an additional Member is effective only after such new Member has
executed a Joinder Agreement or such other agreement to be bound unconditionally
to this Agreement in a form satisfactory to the Managing Member. Upon receipt of
such undertaking by the Company and receipt by the Company of payment for the
issuance of the applicable Units, such Person shall be admitted as a Member and
listed as such on the books and records of the Company and thereupon shall be
issued its Units. Upon the issuance of Units to any Member, the Managing Member
shall adjust the Schedule of Members to reflect the issuance of Units to such
Member, and the resulting change in the percentage Interests of all Members.
Notwithstanding anything to the contrary in this Section 3.4, any member of
Employee Holdco, without the consent of the Managing Member or any other Person,
shall, concurrently upon (i) the distribution of a Paired Interest to such
member in accordance with the terms and subject to the conditions of the
Employee Holdco LLC Agreement and (ii) the execution by such member of a Joinder
Agreement hereto, become and be deemed to be a substitute Member for all
purposes under this Agreement.

SECTION 3.5. Pubco Ownership.

(a) If at any time Pubco issues a share of Class A Common Stock or any other
Equity Security of Pubco entitled to any economic rights (including in the IPO)
(an “Economic Pubco Security”) with regard thereto (other than Class B Common
Stock or another Equity Security of Pubco not entitled to any economic rights
with respect thereto), (i) the Company shall issue to Pubco one Unit (if Pubco
issues a share of Class A Common Stock) or such other Equity Security of the
Company (if Pubco issues an Economic Pubco Security other than Class A Common
Stock) corresponding to the Economic Pubco Security with substantially the same
rights to dividends and distributions (including distributions upon liquidation)
and other economic rights as those of such Economic Pubco Security and (ii) the
net proceeds received by Pubco with respect to the corresponding Economic Pubco
Security, if any, shall be concurrently contributed to the Company; provided,
however, that if Pubco issues any Economic Pubco Securities, some or all of the
net proceeds of which are to be used to fund expenses or other obligations of
Pubco for which Pubco would be permitted a distribution pursuant to
Section 5.1(c), then Pubco shall not be required to transfer such net proceeds
to the Company which are used or will be used to fund such expenses or
obligations, and provided, further, that if Pubco issues any shares of Class A
Common Stock in order to purchase or fund the purchase from another Member
(other than a Subsidiary of Pubco) of a number of Units (and Class B Common
Stock), then the Company shall not issue any new Units in connection therewith
and Pubco shall not be required to transfer such net proceeds to the Company (it
being understood that such net proceeds shall instead by transferred to such
other Member as consideration for such purchase).

(b) Notwithstanding Section 3.5(a), this Section 3.5 shall not apply (i) to the
issuance and distribution to holders of shares of Pubco common stock of rights
to purchase Equity Securities of Pubco under a “poison pill” or similar
shareholder rights plan (it being understood that upon exchange of Paired
Interests for Class A Common Stock pursuant to the Exchange Agreement, such
Class A Common Stock would be issued together with a corresponding right) or
(ii) to the issuance under any employee benefit plan of Pubco of any warrants,
options or other rights to acquire Equity Securities of Pubco or rights or
property that may be converted into or settled in Equity Securities of Pubco,
but shall in each of the foregoing cases apply to the issuance of Equity
Securities of Pubco in connection with the exercise or settlement of such
rights, warrants, options or other rights or property.

 

18



--------------------------------------------------------------------------------

SECTION 3.6. Restrictions on Pubco Stock.

(a) Except as otherwise determined by the Managing Member in accordance with
Section 3.6(d), (i) the Company may not issue any additional Units of the
Company to Pubco or any of its Subsidiaries unless substantially simultaneously
therewith Pubco or such Subsidiary issues or sells, to a Person other than Pubco
or its Subsidiaries, an equal number of shares of Class A Common Stock and
(ii) the Company may not issue any other Equity Securities of the Company to
Pubco or any of its Subsidiaries unless substantially simultaneously therewith
Pubco or such Subsidiary sells, to a Person other than Pubco or its
Subsidiaries, an equal number of shares of a new class or series of Equity
Securities of Pubco with substantially the same rights to dividends and
distributions (including distributions upon liquidation) and other economic
rights as those of such Equity Securities of the Company.

(b) Except as otherwise determined by the Managing Member in accordance with
Section 3.6(d), neither Pubco nor any of its Subsidiaries may (i) redeem,
repurchase or otherwise acquire any shares of Class A Common Stock unless
substantially simultaneously the Company redeems, repurchases or otherwise
acquires from Pubco (or such Subsidiary, as applicable) an equal number of Units
for the same price per security (or, if Pubco (or such Subsidiary, as
applicable) uses funds received from distributions from the Company or the net
proceeds from an issuance of Class A Common Stock to fund such redemption,
repurchase or acquisition, then the Company shall cancel an equal number of
Units for no consideration) or (ii) redeem, repurchase or otherwise acquire any
other Equity Securities of Pubco (other than Class B Common Stock) unless
substantially simultaneously the Company redeems, repurchases or acquires from
Pubco (or such Subsidiary, as applicable) an equal number of Equity Securities
of the Company of a corresponding class or series with substantially the same
rights to dividends and distributions (including distributions upon liquidation)
or other economic rights as those of such Equity Securities of Pubco for the
same price per security (or, if Pubco (or such Subsidiary, as applicable) uses
funds received from distributions from the Company or the net proceeds from an
issuance of Equity Securities other than Class A Common Stock to fund such
redemption, repurchase or acquisition, then the Company shall cancel an equal
number of its corresponding Equity Securities for no consideration). Except as
otherwise determined by the Managing Member in accordance with Section 3.6(d),
the Company may not (x) redeem, repurchase or otherwise acquire Units from Pubco
or any of its Subsidiaries unless substantially simultaneously Pubco or such
Subsidiary redeems, repurchases or otherwise acquires an equal number of Class A
Common Stock for the same price per security from holders thereof (except that
if the Company cancels Units for no consideration as described in
Section 3.6(b)(i), then the prices per security need not be the same) and
(y) redeem, repurchase or otherwise acquire any other Equity Securities of the
Company from Pubco or any of its Subsidiaries unless substantially
simultaneously Pubco or such Subsidiary redeems, repurchases or otherwise
acquires for the same price per security an equal number of Equity Securities of
Pubco of a corresponding class or series with substantially the same rights to
dividends and distributions (including dividends and distributions upon
liquidation) and other economic rights as those of such Equity Securities of
Pubco (except that if the Company cancels Equity Securities for no consideration
as described in Section 3.6(b)(ii), then the price per security need not be the
same). Notwithstanding the immediately preceding sentence, to the extent that
any consideration payable to Pubco in

 

19



--------------------------------------------------------------------------------

connection with the redemption or repurchase of any shares or other Equity
Securities of Pubco or any of its Subsidiaries consists (in whole or in part) of
shares or such other Equity Securities (including, for the avoidance of doubt,
in connection with the cashless exercise of an option or warrant) then
redemption or repurchase of the corresponding Units of other Equity Securities
of the Company shall be effectuated in an equivalent manner (except if the
Company cancels Units or other Equity Securities for no consideration as
described in this Section 3.6(b)).

(c) The Company shall not in any manner effect any subdivision (by any stock or
unit split, stock or unit dividend or distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
or unit split, reclassification, reorganization, recapitalization or otherwise)
of the outstanding Units unless accompanied by a substantively identical
subdivision or combination, as applicable, of the outstanding Pubco Common
Stock, with corresponding changes made with respect to any other exchangeable or
convertible securities. Pubco shall not in any manner effect any subdivision (by
any stock or unit split, stock or unit dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock or unit split, reclassification, reorganization,
recapitalization or otherwise) of the outstanding Pubco Common Stock unless
accompanied by a substantively identical subdivision or combination, as
applicable, of the outstanding Units, with corresponding changes made with
respect to any other exchangeable or convertible securities.

(d) Notwithstanding anything to the contrary in this ARTICLE IV:

(i) if at any time the Managing Member shall determine that any debt instrument
of Pubco, the Company or its Subsidiaries shall not permit Pubco or the Company
to comply with the provisions of Section 3.6(a) or Section 3.6(b) in connection
with the issuance, redemption or repurchase of any shares of Class A Common
Stock or other Equity Securities of Pubco or any of its Subsidiaries or any
Units or other Equity Securities of the Company, then the Managing Member may in
good faith implement an economically equivalent alternative arrangement without
complying with such provisions, subject to the prior written consent (not to be
unreasonably withheld) of each Sponsor, in each case so long as such Sponsor
meets the Ownership Minimum; and

(ii) if (x) Pubco incurs any indebtedness and desires to transfer the proceeds
of such indebtedness to the Company and (y) Pubco is unable to lend the proceeds
of such indebtedness to the Company on an equivalent basis because of
restrictions in any debt instrument of Pubco, the Company or its Subsidiaries,
then notwithstanding Section 3.6(a) or Section 3.6(b), the Managing Member may
in good faith implement an economically equivalent alternative arrangement in
connection with the transfer of proceeds to the Company including by using
non-participating preferred Equity Securities of the Company without complying
with such provisions; provided that such arrangement shall be subject to the
prior written consent (not to be unreasonably withheld) of each Sponsor, in each
case so long as such Sponsor meets the Ownership Minimum.

SECTION 3.7. Member Representations and Warranties. Each Member hereby
represents and warrants that (a) such Member has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement;
(b) the execution and delivery of this

 

20



--------------------------------------------------------------------------------

Agreement by such Member, the performance of its obligations hereunder and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all requisite action in accordance with applicable Law;
(c) this Agreement has been duly executed and delivered by such Member and
constitutes the legal, valid and binding obligation of such Member enforceable
against it in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
Laws affecting the rights of creditors generally, and the availability of
equitable remedies; (d) no filing with, or authorization, consent or approval
of, any Person is required to be made or obtained in connection with the
authorization, execution, delivery and performance by such Member of this
Agreement, or the consummation of the transactions contemplated hereby; (e) such
Member has such knowledge and experience in financial and business matters and
is capable of evaluating the merits and risks of an investment in the Company
and making an informed investment decision with respect thereto; (f) such Member
is able to bear the economic and financial risk of an investment in the Company
for an indefinite period of time; (g) such Member acquired and is holding
interests in the Company for investment only and not with a view to, or for
resale in connection with, any distribution to the public; and (h) such Member
is aware that the interests in the Company have not been registered under the
securities Laws of any jurisdiction and cannot be disposed of unless they are
subsequently registered and/or qualified under applicable securities Laws (or
there is an exemption therefrom) and in any event in compliance with the
applicable provisions of this Agreement and the Exchange Agreement. Each Member
hereby agrees to indemnify the Company and each Covered Person against any Loss
suffered or incurred by the Company, any of its Subsidiaries or such Covered
Person, resulting from any breach of the foregoing representations and
warranties by such Member.

ARTICLE IV

ALLOCATION OF NET INCOME AND NET LOSSES

SECTION 4.1. General. Subject to the other provision of this ARTICLE IV, Net
Income, Net Loss, and, to the extent necessary, individual items of income
(including gross income), gain, loss or deduction of the Company, for each
Fiscal Year (or portion thereof) shall be allocated among the Members so that
the Capital Account of each Member, after making such allocation, is, or is as
nearly as possible, equal (or in proportion thereto, if the total amount to be
allocated is insufficient) to the distributions that would be made to such
Member if the Company were dissolved, its affairs wound up, and its assets other
than money sold for cash equal to their respective Gross Asset Values (which,
for the avoidance of doubt, shall not be booked up or written down to fair
market value for this purpose outside of an actual liquidation), all Company
liabilities were satisfied (limited with respect to each nonrecourse liability
to the Gross Asset Value of the assets securing such liability), and the net
assets of the Company (if any) were distributed to the Members in accordance
with Section 5.2 immediately after making such allocation. For purposes of, and
prior to, making allocations under this Section 4.1, (x) Capital Accounts shall
be reduced by any distributions made with respect to the Fiscal Year (or portion
thereof), (y) Capital Accounts shall be adjusted for any special allocations
required pursuant to Section 4.2 with respect to the Fiscal Year, and (z) each
Member’s Capital Account balance shall be deemed to be increased by such
Member’s share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain.

 

21



--------------------------------------------------------------------------------

SECTION 4.2. Special Allocations. Notwithstanding anything to the contrary in
Section 4.1, the following special allocations will apply.

(a) Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(f), notwithstanding any other provision of this
ARTICLE IV, if there is a net decrease in Company Minimum Gain during any Fiscal
Year, each Member shall be specially allocated items of Company income and gain
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
that equals such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant to such
sentence. The items to be allocated shall be determined in accordance with
Treasury Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This
Section 4.2(a) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

(b) Member Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
ARTICLE IV, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Fiscal Year, each Member
who has a share of the Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount that equals such Member’s share of the net decrease in Member Nonrecourse
Debt Minimum Gain that is attributable to such Member Nonrecourse Debt,
determined in accordance with Treasury Regulations Section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant to such
sentence. The items to be allocated shall be determined in accordance with
Treasury Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This
Section 4.2(b) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

(c) Nonrecourse Deductions. In accordance with Treasury Regulations
Section 1.704-2, any Nonrecourse Deductions for any Fiscal Year shall be
specially allocated among the Members in accordance with the Members’ respective
percentage Interests.

(d) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i)(1).

(e) Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate the deficit balance in such Member’s Adjusted Capital Account
Balance created by such adjustments, allocations or distributions as promptly as
possible; provided that an allocation pursuant to this Section 4.2(e) shall be
made only to the extent that a Member would have a deficit Adjusted Capital
Account Balance in excess of such sum after all other allocations provided for
in this ARTICLE IV have been tentatively made as if this Section 4.2(e) were not
in this Agreement. This Section 4.2(e) is intended to comply with the “qualified
income offset” requirement of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

 

22



--------------------------------------------------------------------------------

(f) Gross Income Allocation. If any Member has a deficit Capital Account at the
end of any taxable year which is in excess of the sum of (i) the amount such
Member is obligated to restore, if any, pursuant to any provision of this
Agreement, and (ii) the amount such Member is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be specially
allocated items of Company income and gain in the amount of such excess as
quickly as possible; provided that an allocation pursuant to this Section 4.2(f)
shall be made only if and to the extent that a Member would have a deficit
Capital Account in excess of such sum after all other allocations provided for
in this ARTICLE IV have been tentatively made as if Section 4.2(e) and this
Section 4.2(f) were not in this Agreement.

(g) Ameliorative Allocations. Any special allocations of income or gain pursuant
to Sections 4.2(e) or 4.2(f) shall be taken into account in computing subsequent
allocations pursuant to Section 4.1 and this Section 4.2(g), so that the net
amount of any items so allocated and all other items allocated to each Member
shall, to the extent possible, be equal to the net amount that would have been
allocated to each Partner if such allocations pursuant to Sections 4.2(e) or
4.2(f) had not occurred.

(h) Code Section 754 Adjustments. Subject to Section 4.6(a), the Company shall
make an election pursuant to Section 754 of the Code effective for the taxable
year that includes the date hereof and all future taxable years. Pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to the extent an adjustment
to the adjusted tax basis of any Company asset under Code Section 734(b) or
743(b) is required to be taken into account in determining Capital Accounts, the
amount of such adjustment to the Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis), and such gain or loss shall be specially
allocated to the Members in a manner that is consistent with the manner in which
their Capital Accounts are required to be adjusted pursuant to such Treasury
Regulations.

SECTION 4.3. Tax Allocations.

(a) General. Except as otherwise provided in Section 4.3(b), as of the end of
each Fiscal Year, items of Company income, gain, loss, deduction, and expense
shall be allocated for federal, state, and local income tax purposes among the
Members in the same manner as the income, gain, loss, deduction, and expense of
which such items are components were allocated to Capital Accounts pursuant to
this ARTICLE IV.

(b) Code Section 704(c) Allocations. In accordance with Code Sections 704(b) and
704(c) and the Treasury Regulations promulgated thereunder, Company income,
gains, deductions, and losses with respect to any property contributed to the
capital of the Company shall be allocated among the Members so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its fair market value at that time
(to be computed in accordance with the Treasury Regulations). If Company
property is revalued in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) at any time, subsequent allocations of Company
income, gains, deductions, and losses with respect to such property shall take
into consideration any variation between such

 

23



--------------------------------------------------------------------------------

property’s revaluation and its adjusted basis for federal income tax purposes in
the same manner as the variation is taken into consideration under Code
Section 704(c) and the Treasury Regulations thereunder.

SECTION 4.4. Books of Account. The Company shall keep complete and accurate
records and accounts necessary or convenient to record the Company’s business
and affairs and sufficient to record the determination and allocation of all
items of income, gain, loss, deduction and credit, distributions and other
amounts as may be provided for herein, including records and accounts of all
Company revenues and expenditures and of the acquisition, ownership and
disposition of all assets of the Company.

SECTION 4.5. Fiscal Year. The fiscal year of the Company shall end on the 31st
day of December of each year, or otherwise as may be fixed by resolution of the
Managing Member or required by the Code (including, if applicable, any portion
thereof, the “Fiscal Year”).

SECTION 4.6. Tax Returns and Information.

(a) Tax Matters Partner. The Managing Member shall designate the Tax Matters
Partner for the Company (the “Tax Matters Partner”) in accordance with the
definition of “tax matters partner” set forth in Code Section 6231, with the
initial Tax Matters Partner being Pubco. The Tax Matters Partner shall not be
liable to the Company or any Member for any act or omission taken or suffered by
the Tax Matters Partner in such capacity in good faith and in the reasonable
belief that such act or omission is in or is not opposed to the best interests
of the Company and shall be indemnified by the Company against any Losses
(including reasonable attorney’s fees) in respect of any claim based upon such
act or omission; provided, however, that such act or omission is not in
violation of this Agreement and does not constitute gross negligence, fraud or a
willful violation of Law. The Tax Matters Partner shall be subject to the
oversight of the Managing Member, which shall act in the best interests of all
of the Members with respect to any material tax election or other decision
affecting the tax liability of the Members. Notwithstanding the foregoing, the
Tax Matters Partner shall maintain (including remaking to the extent applicable)
any prior election to adopt the “remedial” or any other method of allocation
permitted under Section 704(c) of the Code and the Company shall make an
election under Section 754 of the Code. The Tax Matters Partner (or the Company,
as applicable) shall use commercially reasonable efforts to consult with the
Sponsors and TCV regarding any tax audits or tax related controversies
(including any settlements(s) thereof) or any material tax elections relating to
the Company. The Company shall bear all expenses and costs of the Tax Matters
Partner.

(b) Tax Returns. The Tax Matters Partner shall cause income and other required
federal, state and local tax returns for the Company to be prepared or reviewed,
as needed, by a nationally-recognized accounting firm. The cost of preparation
or review of such returns by outside preparers, if any, shall be borne by the
Company.

(c) Form K-1. The Company shall furnish to each Member (i) as soon as reasonably
possible (and shall use reasonable best efforts to furnish within 90 days) after
the close of each Fiscal Year such information concerning the Company as is
reasonably required for the preparation of such Member’s income tax returns
(provided, however, that if the Company is unable to deliver a Form K-1 by
March 30 following the close of the Fiscal Year, the Company shall use its
reasonable best efforts to provide a requesting Member with a good faith
estimate of

 

24



--------------------------------------------------------------------------------

such information) and (ii) as soon as reasonably possible after the close of
each of the Company’s first three fiscal quarters of each Fiscal Year, such
information concerning the Company as is reasonably required to enable the
Member to calculate and pay estimated taxes.

(d) Member Tax Matters. Each Member agrees that such Member shall not, except as
otherwise required by applicable Law, treat, on such Member’s separate income
tax returns, any item of income, gain, loss, deduction or credit relating to
such Member’s interest in the Company in a manner inconsistent with the
treatment of such item by the Company as reflected in the Form K-1 or other
information statement furnished by the Company to such Member pursuant to
Section 4.6(c).

ARTICLE V

DISTRIBUTIONS

SECTION 5.1. Nonliquidating Distributions.

(a) Subject to Section 5.1(c) below, all nonliquidating distributions of cash
and other property shall be distributed to the Members of the Company, pro rata,
in accordance with their percentage Interests. All nonliquidating distributions
other than Tax Distributions shall be made in such amounts and at such times as
may be determined by the Managing Member. The Managing Member may establish
reasonable reserves to provide funds for improvements, contingencies or working
capital of the Company. No distribution shall be made if the distribution would
leave the Company unable to pay its debts as they become due in the ordinary
course of business or would violate the obligations of the Company under any
material agreement relating to indebtedness.

(b) Subject to the above limitations, to the extent of available cash and as
permitted under any contracts in respect of indebtedness to which the Company is
a party, the Company shall distribute pro rata to all Members in accordance with
their percentage Interests, at least five days prior to the date on which U.S.
federal corporate estimated tax payments are due, cash to the Members as
determined under this Section 5.1(b) (“Tax Distributions”). The minimum
quarterly Tax Distribution for each Member shall be equal to (a) the cumulative
taxable net income for the quarter (taking into account prior losses, if any,
allocated to such Member in respect of its Interest in the Company to the extent
such loss (x) is of a character that would permit such loss to be deducted
against the income of such taxable period and (y) has not previously been taken
into account for purposes of determining Tax Distributions to such Member and
determined by taking into account allocations under Section 704(c) of the Code)
allocated to such Member with respect to its Interest in the Company, multiplied
by the Assumed Tax Rate, less (b) any Tax Distributions previously made with
respect to such period pursuant to clause (a). The minimum annual Tax
Distributions, if any, for each Member shall be equal to (a) the cumulative
taxable net income for the taxable year (taking into account prior losses, if
any, allocated to such Member in respect of its Interests in the Company to the
extent such loss (x) is of a character that would permit such loss to be
deducted against the income of such taxable period and (y) has not previously
been taken into account for purposes of determining any Tax Distributions to
such Member and determined by taking into account allocations under
Section 704(c) of the Code) allocated to such Member with respect to its
Interest in the Company multiplied by the Assumed Tax Rate, less (b) the sum of
the minimum quarterly Tax Distributions made with respect to such taxable year
pursuant to the preceding sentence. For the

 

25



--------------------------------------------------------------------------------

avoidance of doubt, Tax Distributions shall be made to all Members on a pro rata
basis in accordance with their percentage Interests, notwithstanding the
differing actual tax liabilities of such Members.

(c) Notwithstanding the provisions of Section 5.1(a), the Managing Member, in
its sole discretion, may authorize that (i) cash be paid to Pubco (which payment
shall be made without pro rata distributions to the other Members) in exchange
for the redemption, repurchase or other acquisition of Units held by Pubco to
the extent that such cash payment is used to redeem, repurchase or otherwise
acquire an equal number of shares of Class A Common Stock in accordance with
Section 3.6(b), and (ii) to the extent that the Managing Member determines that
expenses or other obligations of Pubco are related to its role as the Managing
Member or the business and affairs of Pubco that are conducted through the
Company or any of the Company’s direct or indirect subsidiaries, cash (and, for
the avoidance of doubt, only cash) distributions may be made to Pubco (which
distributions shall be made without pro rata distributions to the other Members)
in amounts required for Pubco to pay (1) operating, administrative and other
similar costs incurred by Pubco, including payments in respect of indebtedness
and preferred stock (in either case only to the extent economically equivalent
indebtedness or Equity Securities of the Company were not issued to Pubco), to
the extent the proceeds are used or will be used by Pubco to pay expenses or
other obligations described in this clause (ii), (2) payments representing
interest with respect to payments not made when due under the terms of the Tax
Receivable Agreements and payments pursuant to any legal, tax, accounting and
other professional fees and expenses (but, for the avoidance of doubt, excluding
any tax liabilities of Pubco), (3) any judgments, settlements, penalties, fines
or other costs and expenses in respect of any claims against, or any litigation
or proceedings involving, Pubco, (4) fees and expenses related to any securities
offering, investment or acquisition transaction (whether or not successful)
authorized by the board of directors of Pubco and (5) other fees and expenses in
connection with the maintenance of the existence of Pubco. For the avoidance of
doubt, distributions made under this Section 5.1(b) may not be used to pay or
facilitate dividends or distributions on the Class A Common Stock or any Equity
Securities (other than preferred stock) of Pubco and must be used solely for one
of the express purposes set forth under clause (i) or (ii) of the immediately
preceding sentence.

SECTION 5.2. Liquidating Distributions. Upon dissolution of the Company pursuant
to ARTICLE IX or in the event of a direct or indirect sale, disposition or
liquidation of all or substantially all of the Company’s assets (whether held
directly or indirectly by a Subsidiary thereof), the proceeds of such sale,
disposition or liquidation shall be applied and distributed as follows:

(a) First, to the extent available, proceeds shall be applied to the payment of
debts and liabilities of the Company (including all expenses of the Company
incident to its liquidation and all other debts and liabilities that the Company
owes to the Members (other than solely in their capacity as Members) or any
Affiliates of a Member under any written agreement with a Member or its
Affiliates in accordance with the terms of such written agreement, including, if
then applicable, the Seller Note (as such term is defined in the Purchase
Agreement) and the reimbursement and indemnification obligations owed to the
Liquidator in Sections 9.3(d) and 9.8);

 

26



--------------------------------------------------------------------------------

(b) Second, to the extent available, proceeds shall be applied to the setting up
of any reserves which are reasonably necessary for contingent, unmatured or
unforeseen liabilities or obligations of the Company; and

(c) Third, to the extent available, to the Members of the Company, pro rata, in
proportion with their percentage Interests.

SECTION 5.3. Restoration of Deficit Capital Accounts. A Member with a deficit
balance in the Member’s Capital Account after all the allocations and
distributions pursuant to ARTICLES IV and V of this Agreement have been made
shall not be obligated to contribute property or cash to the Company upon
liquidation of the Company (or at any other time) in order to restore such
deficit Capital Account balance.

SECTION 5.4. Amounts Withheld. The Managing Member is authorized to withhold
from distributions made to the Members and to pay over to any federal, state,
local or foreign government any amounts required to be so withheld pursuant to
the Code or any provisions of any other federal, state, local or foreign tax
Law. Such withholdings shall be treated as a distribution to the Member pursuant
to Section 5.1.

ARTICLE VI

MANAGEMENT AND OPERATION OF THE COMPANY

SECTION 6.1. Management by the Managing Member. Except as otherwise specifically
provided in this Agreement or the Act, the business, property and affairs of the
Company and its Subsidiaries shall be managed, operated and controlled at the
sole, absolute and exclusive direction of the Managing Member in accordance with
the terms of this Agreement. No other Members shall have management authority or
rights over, or any other ability to take part in the conduct or control of the
business of, the Company or its Subsidiaries. The Managing Member is hereby
designated as a “manager” within the meaning of Section 18-101(10) of the Act.
The Managing Member is, to the extent of its rights and powers set forth in this
Agreement, an agent of the Company for the purpose of the Company’s and its
Subsidiaries’ business, and the actions of the Managing Member taken in
accordance with such rights and powers shall bind the Company (and no other
Member shall have such right). The Managing Member shall have all necessary
powers to carry out the purposes, business and objectives of the Company. The
Managing Member may delegate in its discretion the authority to sign agreements
and other documents and take other actions on behalf of the Company to Members,
employees, officers or agents of the Company or any Subsidiary.

SECTION 6.2. Withdrawal of the Managing Member. Pubco may withdraw as the
Managing Member and appoint as its successor at any time upon written notice to
the Company (a) any wholly-owned Subsidiary of Pubco, (b) any Person of which
Pubco is a wholly-owned Subsidiary, (c) any Person into which Pubco is merged or
consolidated or (d) any transferee of all or substantially all of the assets of
Pubco, which withdrawal and replacement shall be effective upon the delivery of
such notice. No appointment of a Person other than Pubco (or its successor, as
the case may be) as Managing Member shall be effective unless Pubco (or its
successor, as the case may be) and the new Managing Member provide all other
Members with contractual rights, directly enforceable by such other Members
against the new Managing Member, to cause the new Managing Member to comply with
all of the Managing Member’s obligations under this Agreement and the Exchange
Agreement.

 

27



--------------------------------------------------------------------------------

SECTION 6.3. Decisions by the Members.

(a) Authority of the Members. In all matters relating to or arising out of the
conduct of the operation of the Company and its business, property and affairs,
the decision of the Managing Member shall be the decision of the Company. No
Member other than the Managing Member shall take part in the management of the
Company’s business, property or affairs, or to transact business for or on
behalf of the Company or have any power or authority to act for, or to assume
any obligations or responsibility on behalf of, or to bind any other Member or
the Company; provided, however, that the Company may engage any Member or
principal, partner, member, shareholder or interest holder thereof as an
employee, independent contractor, consultant or officer (as described in
Section 6.4 of this Agreement) to the Company, in which event the duties and
liabilities of such individual or firm with respect to the Company as an
employee, independent contractor or consultant shall be governed by the terms of
such engagement with the Company, except that the Managing Member shall in any
such case retain the sole, absolute and exclusive ability to appoint and remove,
either with or without cause and at any time, any such employee, independent
contractor, consultant or officer. Each of the Members other than the Managing
Member agrees that it shall not represent to any third party with whom such
Member is in contact concerning the affairs or the business of the Company that
such Member has any authority to act for, or to assume any obligations or
responsibilities on behalf of, the Company unless expressly authorized by the
Managing Member.

(b) Voting. Except as expressly provided herein or under the Act, and subject to
the Stockholder Agreement, neither the Members (other than the Managing Member
acting in its capacity as such) nor any class of Members shall have the power or
authority to vote, approve or consent to any matter or action taken by or
involving the Company. Without limiting the generality of the foregoing, and
subject to the Stockholder Agreement:

(i) Subject to any limitations expressly provided herein, the Managing Member
has the sole, absolute and exclusive power to cause the Company, without
requiring the consent or approval of any other Member under this Agreement, to
effect any of the following in one or a series of related transactions: (A) any
merger, (B) any acquisition, (C) any consolidation, (D) any sale, lease,
transfer, conveyance, exchange or other disposition of any, all or substantially
all of the assets of the Company, (E) any recapitalization or reorganization of
outstanding securities, (F) any merger, sale, lease, spin-off, exchange,
transfer or other disposition of a subsidiary, division or other business,
(G) any issuance of debt or equity securities or (H) any incurrence of
indebtedness;

(ii) No Member has any right to remove or replace the Managing Member or to vote
on the election or removal of the Managing Member; and

(iii) Except for any vote, consent or approval of any Member expressly required
hereby, if a vote, consent or approval of the Members is required by the Act or
other applicable Law with respect to any act to be taken by the Company or
matter considered by the Managing Member, the Members will be deemed to have
consented to or approved such act or voted on such matter in accordance with the
consent or approval of the Managing Member on such act or matter.

 

28



--------------------------------------------------------------------------------

SECTION 6.4. Officers. The Managing Member may, but need not, appoint one or
more officers of the Company which may include, but shall not be limited to,
chief executive officer, chief operating officer, president, one or more
executive vice presidents or vice presidents, secretary, treasurer or chief
financial officer, and such other officers as deemed necessary or appropriate by
the Managing Member. The Managing Member may delegate its day-to-day management
responsibilities to any such officers, to the extent permitted by Law and
subject to Section 6.1, and such officers shall have the authority to contract
for, negotiate on behalf of and otherwise represent the interests of the Company
as and to the extent authorized in writing by the Managing Member. Each officer
shall perform such duties and have such powers as the Managing Member shall
designate from time to time. Each officer shall hold office at the pleasure of
the Managing Member and until his or her successor shall have been duly
appointed and qualified, or until he or she shall resign or shall have been
removed in the manner provided herein. Any individual may hold any number of
offices. No officer need be a Member or a resident of the State of Delaware. Any
officer may resign as such at any time. Such resignation shall be made in
writing and shall take effect at the time specified therein or, if no time be
specified, at the time of its receipt by the Managing Member. The acceptance of
a resignation shall not be necessary to make it effective, unless expressly so
provided in the resignation. Any officer may be removed as such, either with or
without cause, at any time by the Managing Member. Upon the execution and
delivery of this Agreement, the officers of the Company shall consist of the
individuals set forth on the Initial Managers Members Schedule.

ARTICLE VII

LIMITATIONS ON LIABILITY; INDEMNIFICATION

SECTION 7.1. General.

(a) In no event shall the liability of each Member, in its capacity as such,
exceed (i) the amount of its capital contributions, if any, (ii) its share of
any assets and undistributed profits of the Company and (iii) the amount of any
distributions wrongfully distributed to it to the extent required by the Act.
For the avoidance of doubt, the obligations of any Member or any other Covered
Person under the Purchase Agreement, the Founder’s Agreement (as defined in the
Purchase Agreement), the Seller Note Documentation (as defined in the Purchase
Agreement), or any other agreement applicable to such Member or other Covered
Person in its individual capacity and not as a Member or Covered Person
hereunder, shall not be limited by the terms of this Agreement, and no Member or
other Covered Person shall have any right to seek indemnification or otherwise
avail itself of the rights afforded to Members pursuant to this Section 7.1 for
any Losses arising from such obligations.

(b) Subject to the duties provided in Section 2.7 and from time to time, as
applicable, in the organizational documents of Pubco, or any employment
agreement or other agreement with Pubco or any of its Subsidiaries, and except
as otherwise prohibited by applicable Law, no Covered Person shall be liable or
accountable in damages or otherwise to the Company or to any other Covered
Person or officer of the Company for any loss, damage or claim incurred by
reason of any act or omission performed or omitted by such Covered Person in
such capacity in good faith on behalf of the Company, and in a manner reasonably
believed to be within the scope of the authority conferred on such Covered
Person by this Agreement and not in violation of any contract or agreement to
which such Covered Person might otherwise be bound, unless such loss, damage or
claim is due to the gross negligence, willful misconduct or bad faith

 

29



--------------------------------------------------------------------------------

of the Covered Person. In performing his, her or its duties, each Covered Person
shall be entitled to rely in good faith on the provisions of this Agreement and
on information, opinions, reports or statements (including financial statements
and information, opinions, reports or statements as to the value or amount of
the assets, liabilities, profits or losses of the Company or any facts pertinent
to the existence and amount of assets from which distributions to Members might
properly be paid) of the following other Persons or groups: the Managing Member;
officers or employees of the Company; or any attorney, independent accountant,
appraiser or other expert or professional employed or engaged by or on behalf of
the Company, or such Member, officer or employee, in each case as to matters
which such relying Covered Person reasonably believes to be within such other
Person’s competence. None of the Covered Persons shall be personally liable
under any judgment of a court, or in any other manner, for any debt, obligation
or liability of the Company, whether that liability or obligation arises in
contract, tort or otherwise, solely by reason of being a Covered Person.

(c) To the fullest extent permitted by Law, the Company shall indemnify, hold
harmless and defend each Covered Person from and against any Losses (other than
for taxes based on fees or other compensation received by such Covered Person
from the Company) whether joint or several, expenses (including reasonable legal
fees and expenses), judgments, fines and other amounts which may be imposed on,
asserted against, paid in settlement, incurred or suffered by such Covered
Person, as a party or otherwise, in connection with any threatened, pending or
completed claim, demand, action, suit or proceeding, whether civil, criminal,
administrative or investigative, and whether formal or informal, arising out of
or in connection with the business or the operation of the Company, except
(i) if such claim, demand, action, suit or proceeding was due to such Covered
Person’s gross negligence, willful misconduct or bad faith, (ii) with respect to
any criminal proceeding, if such Covered Person had reasonable cause to believe
his, her or its conduct was unlawful, (iii) if the Covered Person is the
Managing Member, the Tax Matters Partner or an officer or employee of the
Company or Pubco (or an Affiliate controlled by, or a successor, heir, estate,
legal representative or director, officer or employee of, as applicable, the
Managing Member, the Tax Matters Partner or an officer or employee of the
Company or Pubco), the Covered Person did not reasonably believe (or, if the
Covered Person is a successor, heir, or estate of, as applicable, the Managing
Member, the Tax Matters Partner or an officer or employee of the Company or
Pubco, then the Managing Member, the Tax Matters Partner or such officer or
employee of the Company or Pubco, as applicable, reasonably believe) that his,
her or its conduct was in, or not opposed to, the best interest of the Company,
or (iv) a transaction from which such Covered Person derived an improper
personal benefit; provided that such indemnification shall only be provided from
and shall not exceed the extent of the Company’s assets.

(d) The indemnification under this ARTICLE VII shall continue as to a Covered
Person who has ceased to serve in the capacity which initially entitled such
Covered Person to indemnity hereunder. Notwithstanding anything to the contrary
in this Agreement, the indemnification under this ARTICLE VII shall not be
available to any party hereto to the extent any such Losses asserted against or
incurred by such party arise from an indemnification obligation of such party
pursuant to Article X of the Purchase Agreement.

(e) To the fullest extent permitted by Law and subject to Section 7.1(b),
expenses incurred by a Covered Person (including reasonable legal fees, expenses
and costs of investigation) in defending any claim, demand, action, suit or
proceeding reasonably believed by

 

30



--------------------------------------------------------------------------------

such Covered Person to be subject to this ARTICLE VII shall, from time to time,
be advanced by the Company before the final disposition of such claim, demand,
action, suit or proceeding upon receipt by the Company of an undertaking by or
on behalf of the Covered Person to repay such amount to the extent it is
determined that such Covered Person is not entitled to be indemnified therefor
pursuant to this ARTICLE VII. A Covered Person shall not be denied
indemnification in whole or in part under this ARTICLE VII merely because the
Covered Person had an interest in the transaction with respect to which the
indemnification applies, if the transaction was not otherwise prohibited by the
terms of this Agreement and the conduct of the Covered Person satisfied the
conditions set forth in Section 7.1(b).

(f) A Covered Person shall have the right to employ separate counsel in any
action as to which indemnification may be sought under Section 4.6(a),
Section 9.8 or this ARTICLE VII and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Covered
Person unless (i) the Company has agreed in writing to pay such fees and
expenses, (ii) the Company has failed to assume the defense thereof and employ
counsel within a reasonable period of time after being notified of the claim for
indemnification or (iii) the Covered Person has been advised by its counsel that
representation of such Covered Person and other parties by the same counsel
would be inappropriate under applicable standards of professional conduct
(whether or not such representation by the same counsel has been proposed) due
to actual or potential differing interests between them. It is understood,
however, that the Company shall, in connection with any one such action or
separate but substantially similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of only one separate firm of attorneys at any time
for all such Covered Persons having actual or potential differing interests with
the Company, unless but only to the extent the Covered Persons have actual or
potential differing interests with each other. Without the consent of such
Covered Persons, the Company will not consent to the entry of any judgment or
enter into any settlement to the extent such judgment or settlement provides for
equitable relief, involves a finding or admission of a violation of Law or
violation of the rights of any Person by the Covered Persons, involves a finding
or admission that, in the opinion of the Company’s outside counsel, would have
an adverse effect on other claims made or threatened against the Covered
Persons, would require payment of any monetary liability by the Covered Persons
for which such party would not be entitled to complete indemnification hereunder
by the Company or such settlement does not expressly and unconditionally release
the Covered Persons from all liabilities and obligations with respect to such
claim.

SECTION 7.2. No Member Liability. Any indemnification provided under this
ARTICLE VII shall be satisfied solely out of assets of the Company, as an
expense of the Company. No Member shall be subject to personal liability by
reason of these indemnification provisions.

SECTION 7.3. Settlements. The Company shall not be liable for any settlement of
any action against a Covered Person or Persons effected without its written
consent, but if any action is settled with written consent of the Company, or if
there is a final judgment against the Covered Person in any such action, the
Company agrees to indemnify and hold harmless the Covered Person to the extent
provided in Section 7.1 from and against any Losses by reason of such settlement
or judgment.

 

31



--------------------------------------------------------------------------------

SECTION 7.4. Priority of Indemnification Obligations. To the extent of the
Company’s indemnification and advancement obligations in Section 7.1, the
Company hereby agrees that it is the indemnitor of first resort (i.e., its
obligations to any Covered Person under this Agreement are primary and any
obligation of any Member (or any Affiliate thereof) to provide advancement or
indemnification for the same Losses (including all interest, assessment and
other charges paid or payable in connection with or in respect of such Losses)
incurred by a Covered Person are secondary), and if any Member (or any Affiliate
thereof) pays or causes to be paid, for any reason, any amounts otherwise
indemnifiable hereunder or under any other indemnification agreement (whether
pursuant to contract, bylaws or charter) with any Covered Person, then (i) such
Member (or such Affiliate, as the case may be) shall be fully subrogated to all
rights of the Covered Person with respect to the payments actually made and
(ii) the Company shall reimburse such Member (or such other Affiliate) for the
payments actually made. The Company hereby unconditionally and irrevocably
waives, relinquishes and releases (and covenants and agrees not to exercise, and
to cause each Affiliate of the Company not to exercise), any claims or rights
that the Company may now have or hereafter acquire against any Covered Person
(in any capacity) that arise from or relate to the existence, payment,
performance or enforcement of the Company’s obligations under this Agreement or
under any indemnification obligation (whether pursuant to any other contract,
any organizational document or otherwise), including any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Covered Person against any Covered
Person, whether such claim, remedy or right arises in equity or under contract,
Law or otherwise, including any right to claim, take or receive from any Covered
Person, directly or indirectly, in cash or other property or by set-off or in
any other manner, any payment or security or other credit support on account of
such claim, remedy or right. For the avoidance of doubt, the provisions of this
Section 7.4 are not applicable to the indemnification obligations set forth in
Article X of the Purchase Agreement, and any right to indemnification provided
for thereunder shall be governed by the terms therein.

SECTION 7.5. Amendments. Any amendment of this ARTICLE VII or any termination of
this Agreement shall not adversely affect any right or protection of a Covered
Person who was serving at the time of such amendment, repeal or termination, and
such rights and protections shall survive such amendment, repeal or termination
with respect to events that occurred before such amendment, repeal or
termination.

ARTICLE VIII

TRANSFER OF A MEMBER’S INTEREST

SECTION 8.1. General.

(a) Each Member shall have the right to Transfer such Member’s Units subject to
compliance by such Member with the terms and conditions of this Agreement.

(b) Except as otherwise expressly provided herein, it shall be a condition
precedent to any Transfer of any Unit that constitutes a portion of a Paired
Interest that, concurrently with such Transfer such transferring Member shall
also Transfer to the transferee the Equity Security of Pubco constituting the
remainder of such Paired Interest.

 

32



--------------------------------------------------------------------------------

(c) Subject to Section 8.1(f), no Member shall be entitled to Transfer any of
its Units or any other Equity Securities of the Company or rights under this
Agreement (including to a Permitted Transferee) at any time unless the Managing
Member is reasonably satisfied in good faith that such Transfer would not:

(i) violate the Securities Act or any state (or other jurisdiction) securities
or “Blue Sky” Laws applicable to the Company or the Units;

(ii) cause the Company to become subject to the registration requirements of the
Investment Company Act;

(iii) cause the Company to be classified as a “publicly traded partnership” as
defined under Section 7704 of the Code and the Regulations; or

(iv) be a non-exempt “prohibited transaction” under ERISA or Section 4975 of the
Code or cause all or any portion of the assets of the Company to constitute
“plan assets” for purposes of fiduciary responsibility or prohibited transaction
provisions of Title I of ERISA or Section 4975 of the Code.

(d) For the avoidance of doubt, in addition to any restrictions on Transfer set
forth in this ARTICLE VIII, any Transfer of Units held by Employee Holdco shall
be subject to any other restrictions on Transfer applicable thereto pursuant to
the limited liability company agreement of Employee Holdco then in force and
effect.

(e) Any purported Transfer which is not made pursuant to and in accordance with
the terms and conditions of this Agreement shall be void and of no effect and
shall vest no right, title or interest in the transferee.

(f) Notwithstanding anything to the contrary contained in Section 8.1(c), but
subject to the other provisions of this ARTICLE VIII, the following Transfers
shall be permitted hereunder: any Exchange or other Transfer by Silver Lake,
KKR, TCV or Holdings if Silver Lake, KKR, TCV or Holdings, as applicable, then
and after giving effect to such Transfer meets the Specified Threshold. A Person
meets the “Specified Threshold” if such Person, together with its Transferees
who hold Units at the time in question, represents no more than eight partners
of the Company for the purposes of Treasury Regulation
Section 1.7704-1(h)(1)(ii), including the application of the anti-avoidance rule
of Treasury Regulation Section 1.7704-1(h)(3), excluding Pubco and its
Subsidiaries from the eight partners for purposes of this definition.

SECTION 8.2. Additional Transfer Limitation.

(a) On any date during the period commencing from the closing of the IPO and
ending on the date one year and one day after the aggregate percentage Interest
held by Pubco and its Subsidiaries exceeds 50%, no Member shall be entitled to
make a Section 8.2 Transfer of Units that would cause the Applicable Percentage
to exceed 49%. “Section 8.2 Transfer” means a Transfer of Units that is a sale
or exchange for purposes of Section 708(b)(1)(B) of the Code. “Applicable
Percentage” as of any date shall equal the aggregate percentage Interests that
have been sold or exchanged for purposes of Section 708(b)(1)(B) of the Code in
the 12-month period up to any including such date.

 

33



--------------------------------------------------------------------------------

(b) Notwithstanding Section 8.2(a), during the period for which Section 8.2(a)
applies any of KKR, Silver Lake, TCV or Holdings, as applicable, (the
“Exchanging Member”) may Exchange all Paired Interests then held by such
Exchanging Member if simultaneously with the delivery of the exchange notice
pursuant to the Exchange Agreement the Exchanging Member notifies the Company in
writing that such Exchange is being made in compliance with this Section 8.2(b)
(a “Section 8.2(b) Exchange”). The Exchanging Member shall indemnify (i) each
Member (including the Managing Member and its Subsidiaries) in an amount equal
to any income that is allocable to such Member as a result of a termination of
the Company pursuant to Section 708(b)(1)(B) of the Code during the period for
which Section 8.2(a) applies (a “Technical Termination”), multiplied by the
maximum combined federal, state and local tax rate applicable to an individual
or corporation resident in New York City, California or Arizona, whichever is
highest (such amount “grossed up” to account for the tax cost to such Member
from the receipt of the payment pursuant to this clause (i), assuming such
Member is taxed at such rate on such payment) and (ii) the Company, for any and
all costs and expenses (including time spent by internal personnel) that the
Company incurs as a result of a Technical Termination, including any costs or
losses related to tax compliance or disputes in respect of the foregoing.
Simultaneously with the delivery of the exchange notice related to an Exchange
in compliance with this Section 8.2(b), the Exchanging Member shall deposit in
an escrow account under arrangements satisfactory to the Company an amount in
cash estimated by the Company in good faith to be sufficient to satisfy the
foregoing indemnification and payment obligations assuming the Technical
Termination occurred on the date of such Exchange, which amounts shall be
released as determined by the Company or a third party designated by the Company
to persons entitled thereto under the preceding sentence. Each Member and each
other person eligible for indemnification under this Section 8.2(b), as a
condition to receipt of any amounts pursuant this Section 8.2(b), must agree in
writing that the Company, the Managing Member and their Subsidiaries and agents
shall not be liable in any respect for any action or omission in connection with
this Section 8.2(b). The existence, administration and amount of the escrow
shall not in any limit the obligations of the Exchanging Member under this
Section 8.2(b), and no right of the Exchanging Member or its Affiliates to any
indemnification, advancement or reimbursement by the Managing Member or its
Subsidiaries, under this Agreement or any other organizational document of the
Managing Member or its Subsidiaries or any agreement or undertaking of the
Managing Member or its Subsidiaries, shall be offset against or apply with
respect to any payment or indemnification obligation of the Exchanging Member or
with respect to any losses or costs of the Exchanging Member or its Affiliates
arising out of the Section 8.2(b) Exchange or any dispute related thereto or to
the transactions or payments contemplated by this Section 8.2(b), and the
Exchanging Member shall confirm the same to the Company in writing in connection
with making a Section 8.2(b) Exchange. A Section 8.2(b) Exchange shall be
treated as an Applicable Transfer by the Exchanging Member for the purpose of
Section 8.3(b). For the avoidance of doubt, this Section 8.2(b) permits an
Exchange in compliance with this Section 8.2(b) but does not exempt from the
other terms of this Agreement any Transfer of the Class A Common Stock issued to
the Exchanging Member upon such Exchange.

SECTION 8.3. Restricted Period Transfer Limitations.

(a) During the period commencing at the closing of the IPO and ending (i) in the
case of the Exchange Registration Holders (including Employee Holdco), on
(x) the first anniversary thereof or (y) the expiration of the Holdback Period
for the IPO pursuant to Section 8.3(c), as specified on the Schedule of Exchange
Registration Holders or (ii) in the case of any

 

34



--------------------------------------------------------------------------------

other Member, on the third anniversary thereof (such period, as applicable, the
“Restricted Period”), any Transfer of Units or Equity Securities of Pubco issued
in respect of (including in any distribution, reorganization, reclassification,
unit split, stock split or similar transaction), or in exchange for, Units or
Paired Interests by any Member other than either Sponsor, Holdings or TCV
(including any Exchange or participation by such Member in a public offering of
Equity Securities of Pubco, but expressly excluding (A) any Transfer pursuant to
a Member’s exercise of its rights, if any, pursuant to Section 2 or Section 3 of
the Registration Rights Agreement to participate in (but not to initiate)
offerings initiated by (x) the Company and in which either of the Sponsors
exercises its right to so participate pursuant to Section 3 of the Registration
Rights Agreement or (y) either Sponsor pursuant to Section 2 of the Registration
Rights Agreement (the “Piggyback Rights”) and any Exchange in connection with
exercise of such rights and (B) any Transfer to a Permitted Transferee) (an
“Applicable Transfer”), shall require the prior written consent of the Managing
Member.

(b) During the Restricted Period, if any Sponsor, Holdings or TCV makes an
Applicable Transfer (including (i) in an open market transaction, (ii) pursuant
to a private sale or pursuant to a distribution to limited partners or members
or (iii) in a public offering), in each case, each of the other Initial Members
shall be released from the restrictions set forth in Section 8.3(a) with respect
to a ratable percentage of such other Member’s Units and Equity Securities of
Pubco issued in respect of (including in any distribution, reorganization,
reclassification, unit split, stock split or similar transaction), or in
exchange for, Units or Paired Interests; provided that (x) any such release in
connection with a public offering that is not an Overnight Underwritten Takedown
Offering shall be applicable to a Member only if Piggyback Rights are not
available to such Member in connection with such offering and (y) any such
release in connection with an Overnight Underwritten Takedown Offering shall
become effective only after such Overnight Underwritten Takedown Offering has
been completed and only shall be applicable to a Member that did not sell Units
in such Overnight Underwritten Takedown Offering.

(c) Subject to the terms of any lockup agreement entered into by a particular
Member with the underwriters in connection with the IPO (each, an “IPO Lockup”),
in the event of any underwritten offering of the Equity Securities of the
Company or Pubco (including the IPO), if requested by the managing underwriters
of such offering (it being acknowledged and agreed that such request has been
made in connection with the IPO), the Members shall not offer for sale
(including by short sale), grant any option for the purchase of, or otherwise
Transfer (whether by actual disposition or effective economic disposition due to
cash settlement, derivatives transaction that transfers to another, in whole or
in part, any of the economic benefits or risks of ownership of Units or
otherwise), any Equity Securities (or interests therein) in the Company or Pubco
without the prior written consent of the Company, for a period designated by the
Company in writing to the Members, which shall begin, (i) in the case of the
IPO, on the date Pubco first files a prospectus that includes a price range in
respect of the IPO, (ii) in the case of a shelf takedown offer, the earlier of
the date of the underwriting agreement and the commencement of marketing efforts
or (iii) for any other offering, 7 days before the effective date of the
registration statement, and shall not last longer than 180 days from the Form
8-A Effective Time in the case of the IPO (or such other period as set forth in
the applicable IPO Lockup) or 90 days following such effective date for any
offering thereafter, subject to reasonable extension as determined by the
Managing Member to the extent necessary to avoid a blackout of research reports
under applicable regulations of the Financial Industry Regulatory

 

35



--------------------------------------------------------------------------------

Authority, Inc., or any successor organization (each such period, a “Holdback
Period”); provided that except (x) in the case of the IPO, no Holdback Period
shall apply to any of the Equity Investors or Holdings if such Member is not
entitled to participate in such offering (disregarding the effect of any
underwriter cutbacks imposed on such Members) pursuant to this Agreement or the
Registration Rights Agreement and (y) in the case of an Overnight Underwritten
Takedown Offering (as defined in the Registration Rights Agreement), no Holdback
Period shall apply to TCV if none of the Persons comprising TCV is participating
in such Overnight Underwritten Takedown Offering. If requested by the managing
underwriter of any such offering and subject to the approval of the Managing
Member, the Members shall execute a separate agreement to the foregoing effect.
The Company may impose stop-transfer instructions with respect to the Units (or
other securities) subject to the foregoing restriction until the end of the
Holdback Period. Notwithstanding the foregoing, if the managing underwriters in
connection with any such offering waive all or any portion of the Holdback
Period with respect to any Members, the Company will use reasonable best efforts
to cause such managing underwriters to apply the same waiver to all other
Members.

SECTION 8.4. Joinder Agreement. Notwithstanding anything to the contrary herein,
except in connection with an Exchange, no Member may Transfer any number of the
Member’s Units unless the transferee of such Units has executed a Joinder
Agreement and thereby becomes a party to this Agreement.

SECTION 8.5. Substitute Members.

(a) An assignee of any Units (or any portion thereof), in accordance with the
provisions of this ARTICLE VIII, shall become a substitute Member entitled to
all the rights and obligations of a Member with respect to such assigned Units
if and only if the assignee has agreed in writing to be bound by the provisions
of this Agreement affecting the Units so Transferred and subject to any
limitations as may be set forth in the Joinder Agreement of such substitute
Member. Except as otherwise expressly provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns (including transferees
of Units). Any member of Employee Holdco shall, concurrently upon (i) the
distribution of a Paired Interest to such member in accordance with the terms
and subject to the conditions of the Employee Holdco LLC Agreement and (ii) the
execution by such member of a Joinder Agreement hereto, become and be deemed to
be a substitute Member for all purposes under this Agreement.

(b) The Company shall be entitled to treat the owner of any Unit set forth on
the Schedule of Members, as amended from time to time, or other interest in the
Company as the absolute owner thereof and shall incur no liability for
distributions of cash or other property made in good faith to such owner until
such time as a written assignment of such Units (which assignment is permitted
pursuant to the terms and conditions of this ARTICLE VIII) has been received by
the Company.

(c) Upon the admission of a substitute Member, the Schedule of Members shall be
amended to reflect the name, address and Units and other interests in the
Company of such substitute Member and to eliminate the name and address of and
other information relating to the assigning Member with regard to the assigned
Units.

 

36



--------------------------------------------------------------------------------

SECTION 8.6. Sale of All Units. Any Member who makes a disposition of all of the
Units of such Member in accordance with the terms of this Agreement, or
otherwise, shall no longer be a party to this Agreement and shall have no
further rights, interests or obligations under this Agreement except for those
granted to such Member under Section 2.5, the confidentiality provisions in
Section 2.6(d), ARTICLE VII and the provisions of ARTICLE VIII insofar as they
apply to Equity Securities of Pubco issued in respect of (including in any
distribution, reorganization, reclassification, unit split, stock split or
similar transaction), or in exchange for, Units or Paired Interests; provided,
however, that a Member who purports to Transfer Units or otherwise makes a
disposition other than in compliance with the terms of this Agreement shall
remain liable to the Company and the other Members for any damages resulting
from such purported Transfer.

ARTICLE IX

DISSOLUTION AND LIQUIDATION

SECTION 9.1. Dissolution. The Company shall be dissolved upon the happening of
any of the following events (each, a “Liquidating Event”):

(a) upon the election of the Managing Member to dissolve the Company; or

(b) a judicial dissolution of the Company pursuant to Section 18-802 of the Act.

Except as otherwise provided herein, the death, bankruptcy, incompetency,
retirement, resignation, expulsion or dissolution of a Member, or the occurrence
of any other event that terminates the continued membership of a Member in the
Company, shall not dissolve or terminate the Company. In the event of any such
event, the executor, administrator, guardian, trustee or other personal
representative (if any) of such Member shall be deemed to be the assignee of
such Member’s Units; provided that such executor, administrator, guardian,
trustee or other personal representative shall not be admitted as a Member of
the Company without the consent of the Managing Member and otherwise complying
with the terms of ARTICLE VIII. Notwithstanding any other provision of this
Agreement, the bankruptcy (as defined in Sections 18-101(1) and 18-304 of the
Act) of a Member will not cause that Member to cease to be a member of the
Company, and upon the occurrence of such an event, the business of the Company
shall continue without dissolution. Notwithstanding any other provision of this
Agreement, each Member waives any right it might have under Section 18-801(b) of
the Act to agree in writing to dissolve the Company upon the occurrence of the
bankruptcy (as defined in Sections 18-101(1) and 18-304 of the Act) of a Member
or the occurrence of any other event that causes a Member to cease to be a
member of the Company.

SECTION 9.2. Filing of Certificate of Cancellation. If the Company is dissolved,
the Managing Member shall promptly cause a Certificate of Cancellation of the
Company to be filed with the Secretary of State.

SECTION 9.3. Winding Up.

(a) Upon the occurrence of a Liquidating Event, the Company shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets (subject to the provisions of Section 9.3(b) below), and
satisfying the claims of its creditors and

 

37



--------------------------------------------------------------------------------

Members. No Member shall take any action that is inconsistent with, or not
necessary to or appropriate for, the winding up of the Company’s business and
affairs. The Managing Member (the “Liquidator”) shall be responsible for
overseeing the winding up and dissolution of the Company and shall take full
account of the Company’s liabilities and assets and the Company assets shall be
liquidated as promptly as is consistent with obtaining the fair market value
thereof, and the proceeds therefrom shall be applied and distributed in
accordance with ARTICLE V hereof.

(b) Notwithstanding the provisions of Section 9.3(a) hereof which require
liquidation of the assets of the Company, but subject to the order of priorities
set forth in Section 5.2, if prior to or upon dissolution of the Company the
Liquidator determines that an immediate sale of part or all of the Company’s
assets would be impractical or would cause undue loss to the Members, the
Liquidator may, in its sole and absolute discretion, defer for a reasonable time
the liquidation of any assets except those necessary to satisfy liabilities of
the Company (including to those Members as creditors) and/or distribute to the
Members, in lieu of cash, as tenants in common and in accordance with the
provisions of Section 9.3(a) hereof, undivided interests in such Company assets
as the Liquidator deems not suitable for liquidation. Any such distributions in
kind shall be made only if, in the reasonable and good faith judgment of the
Liquidator, such distributions in kind are in the best interest of the Members,
and shall be subject to such conditions relating to the disposition and
management of such assets as the Liquidator deems reasonable and equitable and
to any agreements governing the operation of such assets at such time. The
Liquidator shall determine the fair market value of any asset distributed in
kind using such reasonable method of valuation as it may adopt.

(c) As part of the liquidation and winding-up of the Company, the Liquidator may
sell Company assets solely on an “arm’s-length” basis, at the best price and on
the best terms and conditions as the Liquidator in its reasonable and good faith
judgment believes are reasonably available at the time.

(d) The Managing Member shall not receive any additional compensation for any
services performed pursuant to this ARTICLE IX, but shall be reimbursed for any
reasonable, documented, out-of-pocket expenses incurred on behalf of the
Company.

SECTION 9.4. Indebtedness of Members. Notwithstanding the foregoing, if any
Member shall be indebted to the Company, then until payment of such amount by
him, her, or it, the Liquidator shall retain such Member’s distributive share of
the assets and apply such assets or the income therefrom to the liquidation of
such indebtedness and the cost of holding such assets during the period of such
liquidation. If such amount has not been paid or otherwise liquidated at the
expiration of six months after the date of dissolution of the Company, the
Liquidator may sell the Units of such Member at a public or private sale at the
best price immediately obtainable which shall be determined in the sole judgment
of the Liquidator. The proceeds of such sale shall be applied to the liquidation
of the amount then due under this ARTICLE IX, and the balance of such proceeds,
if any, shall be delivered to such Member.

SECTION 9.5. Rights of Members. Except as otherwise provided in this Agreement
and Article X of the Purchase Agreement, each Member shall look solely to the
assets of the Company for the return of its capital contribution and shall have
no right or power to demand or receive assets other than cash from the Company.
No Member shall have priority over any other Member as to the return of its
capital contributions, distributions, or allocations, except as expressly
provided in this Agreement.

 

38



--------------------------------------------------------------------------------

SECTION 9.6. Documentation of Liquidation. Upon the completion of the
liquidation of the Company’s cash and assets as provided in Section 9.3 hereof,
the Company shall be terminated and the Certificate of Formation and all
qualifications of the Company as a foreign limited liability company in
jurisdictions shall be canceled and such other actions as may be necessary to
terminate the Company shall be taken. The Liquidator shall have the authority to
execute and record any and all documents or instruments required to effect the
dissolution, liquidation and termination of the Company.

SECTION 9.7. Reasonable Time for Winding-Up. A reasonable time shall be allowed
for the orderly winding-up of the business and affairs of the Company and the
liquidation of its assets pursuant to Section 9.3 hereof, in order to minimize
any losses otherwise attendant upon such winding-up, and the provisions of this
Agreement shall remain in effect between the Members during the period of
liquidation.

SECTION 9.8. Liability of the Liquidator. The Liquidator shall be indemnified
and held harmless by the Company from and against any and all Losses arising out
of or incidental to the Liquidator’s taking of any action authorized under or
within the scope of this Agreement; provided, however, that the Liquidator shall
not be entitled to indemnification, and shall not be held harmless, where the
Losses arise out of:

(a) a matter entirely unrelated to the Liquidator’s action or conduct pursuant
to the provisions of this Agreement; or

(b) the willful misconduct, gross negligence or bad faith of the Liquidator.

SECTION 9.9. Waiver of Partition. Each Member hereby waives any right to
partition of the Company property.

ARTICLE X

MISCELLANEOUS

SECTION 10.1. Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware applicable to contracts
made and to be performed therein, without giving effect to any choice of Law or
conflict of Laws rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction of than the State of Delaware.

SECTION 10.2. Waiver of Jury Trial; Consent to Jurisdiction. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHT TO TRIAL
BY JURY IN ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, EQUITY OR OTHERWISE) ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THE ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF. Each of the parties hereto (i) submits to the exclusive
jurisdiction of any federal court sitting in the State of Delaware or the
Delaware Court of Chancery, in any

 

39



--------------------------------------------------------------------------------

action or proceeding arising out of or relating to this Agreement, (ii) agrees
that all claims in respect of such action or proceeding may be heard and
determined in any such court and (iii) agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the parties waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. Each
party agrees that service of summons and complaint or any other process that
might be served in any action or proceeding may be made on such party by sending
or delivering a copy of the process to the party to be served at the address of
the party and in the manner provided for the giving of notices in Section 10.4.
Nothing in this Section 10.2, however, shall affect the right of any party to
serve legal process in any other manner permitted by Law. Each party agrees that
a final, non-appealable judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by Law.

SECTION 10.3. Amendments and Waivers. This Agreement may not be modified,
altered, supplemented or amended (by merger, repeal, or otherwise), nor may any
rights or obligations hereunder be waived, except pursuant to the written
consent or approval of (a) the Managing Member, (b) holders of a majority of the
Units other than those held by the Managing Member and its Subsidiaries,
(c) KKR, to the extent KKR then holds Units, (d) Silver Lake, to the extent
Silver Lake then holds Units, (e) TCV and/or Holdings, as applicable, in the
case of any such alteration, supplementation, amendment or waiver that
(a) repeals, nullifies, eliminates or adversely modifies or amends any right
expressly granted to, respectively, such Member individually in this Agreement
(as opposed to rights granted to the Members or any group of Members, generally)
or (b) adversely impacts the economic powers, rights, preferences or privileges
of such Member relative to any other Member. Notwithstanding anything to the
contrary in this Agreement (including this Section 10.3), (i) the execution and
delivery of a Joinder Agreement pursuant to Section 3.4, Section 8.4 or
Section 8.5 shall not require the consent of any Member or any other party
hereto and shall not be deemed to be an amendment or modification to this
Agreement and (ii) any modification, alteration, supplement or amendment (by
merger, repeal, or otherwise) to Section 3.4, Section 8.3(a)(i) (insofar as such
Section 8.3(a)(i) relates to the rights and privileges of the Exchange
Registration Holders), Section 8.4, Section 8.5 and this Section 10.3 that would
adversely impact the rights or obligations of the Exchange Registration Holders
thereunder and any waiver of any rights or obligations of the Exchange
Registration Holders thereunder will also require the written consent or
approval of the holders of a majority in interest of Units (or the shares of
Common Stock into which the Units are exchanged) held directly by, or Units held
by Employee Holdco on behalf of, the Exchange Registration Holders other than
Employee Holdco.

 

40



--------------------------------------------------------------------------------

SECTION 10.4. Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given or delivered: (a) on the date established by the
sender as having been delivered personally, (b) on the date delivered by a
private courier as established by the sender by evidence obtained from the
courier, (c) on the date sent by facsimile or electronic mail transmission, with
confirmation of transmission, if sent during normal business hours of the
recipient, if not, then on the next business day, or (d) on the fifth Business
Day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. To be valid, such communications must be addressed
as follows:

If to the Managing Member or the Company, to:

c/o GoDaddy Inc.

14455 North Hayden Road

Suite 219

Scottsdale, AZ 85260

Attn: Nima Kelly

         Matt Forkner

Facsimile: (480) 624-2546

Email: nima@godaddy.com

            mforkner@godaddy.com

With a copy (which will not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attn: Jeffrey D. Saper and Allison B. Spinner

Fax No.: (650) 493-6811

Email: jsaper@wsgr.com

           aspinner@wsgr.com

If to any Member, to the address(es) set forth on the Schedule of Members in
respect of such Member; or to such other address or to the attention of such
Person or Persons as the recipient party has specified by prior written notice
to the sending party (or in the case of counsel, to such other readily
ascertainable business address as such counsel may hereafter maintain). If more
than one method for sending notice as set forth above is used, the earliest
notice date established as set forth above shall control.

SECTION 10.5. Entire Agreement. This Agreement and, as applicable, the
Reorganization Documents constitute the entire agreement of the parties hereto
with respect to the subject matter hereof and thereof and supersedes all prior
agreements and undertakings, both written and oral, between the parties with
respect to the subject matter hereof and thereof, except for contracts and
agreements specifically referred to herein and therein.

SECTION 10.6. No Agency. Except to the extent expressly provided herein, this
Agreement shall not constitute an appointment of any of the Members as the legal
representative or agent of any other Member, nor shall any Member have any right
or authority to assume, create or incur in any manner any obligation or other
liability of any kind, express or implied, against, or in the name or on behalf
of, any other party.

SECTION 10.7. Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

41



--------------------------------------------------------------------------------

SECTION 10.8. Counterparts. This Agreement may be executed in counterparts, and
any party hereto may execute such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become effective when each party hereto shall have received a counterpart hereof
signed by the other party hereto.

SECTION 10.9. Headings; Exhibits. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All exhibits and annexes attached hereto are
incorporated in and made a part of this Agreement as if set forth in full
herein.

SECTION 10.10. Further Assurances. The Company and each Member shall, subject to
the limitations and obligations set forth herein, deliver such instruments and
take such other actions as may be reasonably required in order to carry out the
transactions expressly contemplated by this Agreement.

SECTION 10.11. Specific Performance. The Company and each of the Members
acknowledges and agrees that in the event of any breach of this Agreement the
non-breaching party would be irreparably harmed and could not be made whole by
monetary damages. It is accordingly agreed that the Company and the Members
hereto, in addition to any other remedy to which they may be entitled at Law or
in equity, shall be entitled to seek specific performance of this Agreement.

SECTION 10.12. Successors and Assigns; Third Party Beneficiaries. This Agreement
shall be binding upon the transferees, successors, heirs, executors, assigns and
legal representatives of the parties to this Agreement. Except (a) for the
provisions of Section 2.5, 2.6, 2.7(c) and ARTICLE VII, with respect to which
the Covered Persons shall be third party beneficiaries, (b) the provisions of
Section 3.4, ARTICLE VIII and Section 10.3, with respect to which Exchange
Registration Holders and members of Employee Holdco shall be third party
beneficiaries and (c) as otherwise expressly provided in this Agreement, no
other third party beneficiaries are intended or shall be deemed to be created
hereby, and none of the provisions of this Agreement shall be for the benefit
of, or shall be enforceable by, any creditor of the Company.

SECTION 10.13. Preparation of Agreement. Each party has consulted with and has
been represented by legal counsel of its own choice in connection with the
meaning, interpretation, negotiation, drafting and effect of this Agreement. The
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any exhibits or amendments hereto.

SECTION 10.14. Pronouns and Plurals. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. Any references in this Agreement to
“including” shall be deemed to mean “including without limitation.”

SECTION 10.15. Publicly Traded Partnership. The Company shall be classified as a
partnership for U.S. federal, state and local income tax purposes and not as a
publicly traded partnership within the meaning of Section 7704 of the Code and
neither the Company nor any Member shall make any election to the contrary.

 

42



--------------------------------------------------------------------------------

SECTION 10.16. Non-Occurrence of IPO. Notwithstanding any other provision of
this Agreement (including Section 10.3), in the event that the IPO is not
consummated prior to the date that is 10 Business Days after the date of this
Agreement, then this Agreement shall automatically, with no action required by
any Member, on such date be amended and restated in its entirety back to the
First Amended and Restated Agreement and upon such automatic amendment and
restatement of this Agreement, this Agreement shall be of no force and effect.
Notwithstanding any other provision of this Agreement (including Section 10.3),
this Section 10.16 may not be amended prior to the consummation of the IPO,
except by written consent of the Managing Member and each of the Sponsors.

[SIGNATURE PAGE TO FOLLOW]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each of the Members have caused this Third
Amended and Restated Limited Liability Company Agreement to be executed by their
duly authorized representatives as of the day and year first written above.

 

COMPANY: DESERT NEWCO, LLC By:

/s/ Nima Kelly

Name: Nima Kelly Title: Executive Vice President, General Counsel and Corporate
Secretary MEMBERS: GODADDY INC. By:

/s/ Nima Kelly

Name: Nima Kelly Title: Executive Vice President, General Counsel and Corporate
Secretary THE GO DADDY GROUP, INC. By:

/s/ Robert R. Parsons

Name: Robert R. Parsons Title: Chief Executive Officer

 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement of

DESERT NEWCO, LLC]



--------------------------------------------------------------------------------

SLP GD INVESTORS, L.L.C. By: Silver Lake Partners III DE (AIV IV), L.P., its
Managing Member By: Silver Lake Technology Associates III, L.P., its General
Partner By: SLTA III (GP), L.L.C., its General Partner By: Silver Lake Group,
L.L.C., its Managing Member By:

/s/ James A. Davidson

Name: James A. Davidson Title: Managing Director

 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement of

DESERT NEWCO, LLC]



--------------------------------------------------------------------------------

KKR 2006 FUND (GDG) L.P. By: KKR Associates 2006 AIV L.P., its General Partner
By: KKR 2006 AIV GP LLC, its General Partner By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Vice President OPERF CO-INVESTMENT LLC By:
KKR Associates 2006 L.P., its Manager By: KKR 2006 GP LLC, its General Partner
By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Vice President KKR PARTNERS III, L.P. By: KKR
III GP LLC, its General Partner By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Authorized Signatory

 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement of

DESERT NEWCO, LLC]



--------------------------------------------------------------------------------

TCV VII, L.P. By: Technology Crossover Management VII, L.P., its General Partner
By: Technology Crossover Management VII, Ltd., its General Partner By:

/s/ Frederic D. Fenton

Name: Frederic D. Fenton Title: Authorized Signatory TCV MEMBER FUND, L.P. By:
Technology Crossover Management VII, Ltd., its General Partner By:

/s/ Frederic D. Fenton

Name: Frederic D. Fenton Title: Authorized Signatory

 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement of

DESERT NEWCO, LLC]



--------------------------------------------------------------------------------

Ledley Family Trust By:

/s/ Jonathan C. Turner

Name: Jonathan C. Turner Title: Trustee Katerincon Partners LLC By:

/s/ Adrian E. Dollard

Name: Adrian E. Dollard Title: Member Jeffrey Chang By:

/s/ Jeffrey Chang

Name: Jeffrey Chang James Kim By:

/s/ James Kim

Name: James Kim Brian Cayne By:

/s/ Brian Cayne

Name: Brian Cayne QCP Fund C LP By:

/s/ Adrian E. Dollard

Name: Adrian E. Dollard Title: Chief Operating Officer WS INVESTMENT COMPANY,
L.L.C. (2011A) By:

/s/ Allison Spinner

Name: Allison Spinner Title: Member DESERT NEWCO MANAGERS, LLC By: DESERT NEWCO,
LLC By:

/s/ Blake Irving

Name: Blake Irving Title: Chief Executive Officer

 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement of

DESERT NEWCO, LLC]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

Desert Newco, LLC

14455 North Hayden Road

Suite 219

Scottsdale, AZ 85260

Attn: Nima Kelly

         Matt Forkner

Facsimile: (480) 624-2546

Email: nima@godaddy.com

            mforkner@godaddy.com

Attn: Managing Member:

In consideration of the transfer to the undersigned of
                    [Units][Describe any other security being transferred] of
Desert Newco, LLC, a Delaware limited liability company (the “Company”), the
undersigned [represents that it is a Permitted Transferee of [Insert name of
transferor] and]* agrees that, as of the date written below, [he] [she] [it]
shall become a party to that certain Third Amended and Restated Limited
Liability Company Agreement, dated as of March 31, 2015, as such agreement may
have been or may be amended from time to time (the “LLC Agreement”), among the
Company and the persons named therein, and [as a Permitted Transferee shall be
fully bound by, and subject to, all of the covenants, terms and conditions of
the LLC Agreement that were applicable to the undersigned’s transferor,]* [shall
be fully bound by, and subject to, the provisions of the LLC Agreement that are
applicable to the Equity Investors]** [shall be fully bound by, and subject to,
the provisions of the LLC Agreement that are applicable to Holdings]*** as
though an original party thereto and shall be deemed [an Equity Investor]
[Holdings] [a substitute Member] for purposes thereof.

 

Executed as of the      day of             ,         . TRANSFEREE:

 

Address:

 

 

 

* Include if transferee is a Permitted Transferee

** Include if transferee is a Permitted Transferee of an Equity Investor

*** Include if transferee is a Permitted Transferee of Holdings



--------------------------------------------------------------------------------

As of March 31, 2015

SCHEDULE OF MEMBERS

 

* = less than one percent      

Name and Address

   Total
Units      Percentage
Interest  

KKR

     

KKR Partners III, L.P.

2800 Sand Hill Road, Suite 200

Menlo Park, CA 94025

     1,831,750         2.026 % 

KKR 2006 FUND (GDG) L.P.

2800 Sand Hill Road, Suite 200

Menlo Park, CA 94025

     16,641,962         18.404 % 

OPERF CO-INVESTMENT LLC

2800 Sand Hill Road, Suite 200

Menlo Park, CA 94025

     400,000              * 

SLP

     

SLP GD INVESTORS, L.L.C.

2775 Sand Hill Road, Suite 100

Menlo Park, CA 94025

     19,805,018         21.902 % 

TCV

     

TCV VII, L.P.

528 Ramona Street

Palo Alto, CA 94301

     10,568,786         11.688 % 

TCV MEMBER FUND, L.P.

528 Ramona Street

Palo Alto, CA 94301

     91,586              * 

WS INVESTMENT COMPANY, L.L.C. (2011A)

c/o Wilson Sonsini Goodrich & Rosati Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

     200,000              * 



--------------------------------------------------------------------------------

Qatalyst

QCP FUND C LP

c/o Qatalyst Group

3 Embarcadero Center, 6th Floor

San Francisco, California 9411

  375,000                  * 

Ledley Family Trust

c/o Adrian E. Dollard

QCP Fund C LP c/o Qatalyst Group

3 Embarcadero Center, 6th Floor

San Francisco, California 94111

  76,500           * 

Katerincon Partners LLC

c/o Adrian E. Dollard

QCP Fund C LP c/o Qatalyst Group

3 Embarcadero Center, 6th Floor

San Francisco, California 94111

  25,000           * 

Jeffrey Chang

c/o Adrian E. Dollard

QCP Fund C LP c/o Qatalyst Group

3 Embarcadero Center, 6th Floor,

San Francisco, California 94111

  2,500           * 

James Kim

c/o Adrian E. Dollard

QCP Fund C LP c/o Qatalyst Group

3 Embarcadero Center, 6th Floor,

San Francisco, California 94111

  5,000           * 

Brian Cayne

c/o Adrian E. Dollard

QCP Fund C LP c/o Qatalyst Group

3 Embarcadero Center, 6th Floor

San Francisco, California 94111

  5,000           * 



--------------------------------------------------------------------------------

DESERT NEWCO MANAGERS, LLC

14455 North Hayden Road, Suite 219

Scottsdale, AZ 85260

  4,094,837      4.528 % 

THE GO DADDY GROUP, INC.

15475 N 84th St

Scottsdale, AZ 85260

  36,058,011      39.876 % 

Nathan Curran

9839 E. Buteo Dr. Scottsdale, AZ 85255

  972           * 

Kevin Reeth

4 Gem Ave.

Los Gatos, CA 95030

  90,760           * 

Adriel Frederick

1408 Shrader Street

San Francisco, CA 94117

  524           * 

Randall Harmon

5229 Schuyer Drive Carmichale, CA 95608

  483           * 

Kevin Liu

20288 Knollwood Dr., Saratoga, CA 95070

  207           * 

Stylianos Sidiroglou

70 Dudley St, Apt 3 Cambridge, MA 02140

  89,379           * 

Christopher Sims

75A Woodside Ave, Amherst, MA 01002

  5,306           * 

Christopher Thorpe

134 Bedford Rd. Lincoln, MA 01773

  5,306           * 

Andrew McCollum

710 Steiner St, San Francisco, CA 94117

  5,306           * 

Steven Willis

22 Donnell St.

Cambridge, MA 02138

  5,306           * 



--------------------------------------------------------------------------------

Sepandar Kamvar

2 Ellsworth Park #2

Cambridge, MA 02139

  20,401                  * 

Sean Jacobsohn

88 King St. #806

San Francisco, CA 94107

  3,483           * 

Tilmann Bruckhaus

5902 Sutton Park Pl. Cupertino, CA 95014

  9,939           * 

SV Angel IV, L.P.

588 Sutter St, #2699 San Francisco, CA 94102

  6,966           *    

 

 

    

 

 

 

Total

  90,425,288      100 %    

 

 

    

 

 

 

 

* Represents percentage interest of less than 1%



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGE REGISTRATION HOLDERS

 

Name and Address

  

Restricted Period

(Expiration of

Holdback Period or 1

year)

DESERT NEWCO MANAGERS, LLC

14455 North Hayden Road, Suite 219

Scottsdale, AZ 85260

   With respect to each member of Employee Holdco, the Restricted Period
opposite such member’s name, as set forth on the Schedule of Members (as defined
in, and contemplated by, the Employee Holdco LLC Agreement) of Employee Holdco

Nathan Curran

9839 E. Buteo Dr. Scottsdale, AZ 85255

   1 year

Kevin Reeth

4 Gem Ave.

Los Gatos, CA 95030

   Holdback Period

Adriel Frederick

1408 Shrader Street

San Francisco, CA 94117

   Holdback Period

Randall Harmon

5229 Schuyer Drive Carmichale, CA 95608

   Holdback Period

Kevin Liu

20288 Knollwood Dr., Saratoga, CA 95070

   Holdback Period

Stylianos Sidiroglou

70 Dudley St, Apt 3 Cambridge, MA 02140

   Holdback Period

Christopher Sims

75A Woodside Ave, Amherst, MA 01002

   Holdback Period

Christopher Thorpe

134 Bedford Rd. Lincoln, MA 01773

   Holdback Period

Andrew McCollum

710 Steiner St, San Francisco, CA 94117

   Holdback Period

Steven Willis

22 Donnell St.

Cambridge, MA 02138

   Holdback Period



--------------------------------------------------------------------------------

Sepandar Kamvar

2 Ellsworth Park #2

Cambridge, MA 02139

Holdback Period

Sean Jacobsohn

88 King St. #806

San Francisco, CA 94107

Holdback Period

Tilmann Bruckhaus

5902 Sutton Park Pl. Cupertino, CA 95014

Holdback Period

SV Angel IV, L.P.

588 Sutter St, #2699 San Francisco, CA 94102

Holdback Period



--------------------------------------------------------------------------------

Schedule of Initial Managers Members

Warren J. Adelman

Marianne L. Curran

Christine N. Jones

Barbara J. Rechterman

Michael J. Zimmerman